Exhibit 10.3

EXECUTION COPY

ASSET PURCHASE AGREEMENT

June 4, 2008

by and among

NEA WIND ACQUISITION CORP.,

NEA MANAGEMENT COMPANY, LLC,

DISTRIBUTED ENERGY SYSTEMS CORP.

and

NORTHERN POWER SYSTEMS, INC.



--------------------------------------------------------------------------------

CONTENTS

 

Clause

        Page I.    DEFINITIONS AND USAGE OF CERTAIN TERMS    2      1.01   
Definitions    2      1.02    Usage    11 II.    SALE AND TRANSFER OF PURCHASED
ASSETS; CLOSING    12      2.01    Purchased Assets    12      2.02    Excluded
Assets    13      2.03    Consideration    14      2.04    Liabilities    14   
  2.05    Tax Allocation of Purchase Price    17      2.06    Closing    17 III.
   REPRESENTATIONS AND WARRANTIES OF THE COMPANY    17      3.01    Organization
   17      3.02    Subsidiaries    18      3.03    Power, Authorization and
Non-Contravention    18      3.04    No Violations; Compliance with Legal
Authorizations; Governmental Authorizations    18      3.05    Financial
Statements    19      3.06    Accounts Receivable; Inventory    20      3.07   
Litigation    20      3.08    Taxes    20      3.09    Sufficiency of Purchased
Assets; Title; Real Property    21      3.10    Absence of Certain Changes or
Events    23      3.11    Intellectual Property    24      3.12    Suppliers and
Customers    26      3.13    Compliance with Laws    26      3.14    Agreements
and Commitments    26      3.15    Employee Benefits Plans    27      3.16   
Relationships with Affiliates    28      3.17    Environmental Matters    28   
  3.18    Insurance    29      3.19    Brokers    29      3.20    Payments    30
     3.21    Accuracy of Disclosure    30 IV.    REPRESENTATIONS AND WARRANTIES
OF PURCHASER    30      4.01    Organization    30      4.02    Power, Consents;
Absence of Conflicts    30      4.03    Binding Agreement    30      4.04   
Brokers    30      4.05    Sufficiency of Funds    30

 

i



--------------------------------------------------------------------------------

V.    COVENANTS OF SELLERS    31      5.01    Advice of Changes    31      5.02
   Conduct of Business    31      5.03    Regulatory Approvals    31      5.04
   Necessary Consents    32      5.05    Securities Laws    32      5.06   
Litigation    32      5.07    Employment Matters    32      5.08    Satisfaction
of Closing Conditions    33      5.09    Change of Name    34      5.10   
Access to Information    34      5.11    Casualty    35 VI.    COVENANTS OF
PURCHASER    36      6.01    Advice of Changes    36      6.02    Litigation   
36      6.03    Satisfaction of Conditions Precedent    36 VII.    ADDITIONAL
COVENANTS    36      7.01    Non-Competition; Non-Solicitation    36      7.02
   Further Assurances    36      7.03    Confidentiality    36      7.04   
Accounts Receivable/Collections    37 VIII.    BANKRUPTCY PROCEDURES, ETC.    39
     8.01    Filing of Sale Motion; Entry of Purchaser Protection and Bidding
Procedures Order; Additional Seller    39      8.02    Other Filings    38   
  8.03    Assumed Contracts; Rejected Contracts    38      8.04    Bankruptcy
Court Approval    39      8.05    Break-Up Fee; Deposit    40      8.06   
Defense of Orders    41      8.07    No Solicitation    41      8.08    Certain
Tax Matters    42 IX.    CONDITIONS TO OBLIGATIONS OF SELLERS    43      9.01   
Accuracy of Representations and Warranties; Performance of Covenants    43   
  9.02    Compliance with Law    43      9.03    Government Consents    43   
  9.04    Absence of Litigation    43      9.05    Sale Order    43      9.06   
Other Deliveries    43 X.    CONDITIONS TO OBLIGATIONS OF PURCHASER    44   
10.01    Accuracy of Representations and Warranties; Performance of Covenants   
44    10.02    Absence of Material Adverse Effect    44

 

ii



--------------------------------------------------------------------------------

   10.03    Compliance with Law    44    10.04    Government Consents; No
Injunction    44    10.05    Third-Party Consents; Assignments; Other Documents
   45    10.06    Absence of Litigation    45    10.07    Sale Motion;
Completion of Auction    45    10.08    Sale Order    45    10.09    Employment
Arrangements    45    10.10    Disclosure Schedules    45    10.11    Other
Deliveries    45 XI.    INDEMNITY    45    10.01    Indemnification    45   
10.02    Proceedings    45    10.03    Adjustment    46    10.04    Survival   
46    10.05    Holdback Amount    46 XII.    TERMINATION    46    12.01   
Termination of Agreement    48 XIII.    MISCELLANEOUS    49    13.01    Entire
Agreement    49    13.02    Assignment; Binding Upon Successors and Assigns   
50    13.03    No Third Party Beneficiaries    50    13.04    No Joint Venture
   50    13.05    Severability    50    13.06    Section Headings    50    13.07
   Amendment, Extension and Waivers    50    13.08    Public Announcement    51
   13.09    Governing Law    51    13.10    Jurisdiction; Venue; Waiver of Jury
Trial    51    13.11    Notices    52    13.12    Time is of the Essence    53
   13.13    Counterparts    53    13.14    Disclosures    53    13.15    Costs
and Expenses    54 Exhibits       Exhibit A    Form of Sale Order    Exhibit B
   Escrow Agreement   

 

iii



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this Agreement) is entered into as of June 4,
2008.

BY AND AMONG:

 

(1) NEA WIND ACQUISITION CORP., a Delaware corporation (Purchaser);

 

(2) NEA MANAGEMENT COMPANY, LLC, a limited liability company organized under the
laws of Delaware (NEA LLC), solely for the purposes of Sections 8.05 and
12.01(e) hereof;

 

(3) DISTRIBUTED ENERGY SYSTEMS CORP., a Delaware corporation (DESC); and

 

(4) NORTHERN POWER SYSTEMS, INC., a Delaware corporation and wholly owned
subsidiary of DESC (the Company and, together with DESC, each individually, a
Seller and collectively, Sellers).

Purchaser and Sellers are sometimes referred to herein individually as a party
or collectively as the parties.

WHEREAS:

 

(A) Sellers expect to file, as contemplated by the terms of this Agreement, in
the United States Bankruptcy Court for the District of Delaware (the Bankruptcy
Court), voluntary petitions to commence cases under chapter 11 of the Bankruptcy
Code (as hereinafter defined).

 

(B) Sellers desire to sell, transfer, convey, assign and deliver to Purchaser,
in accordance with Sections 105(a), 363 and 365 and the other applicable
provisions of the Bankruptcy Code, all of the Purchased Assets (as hereinafter
defined), together with the Assumed Liabilities (as hereinafter defined), of the
Company upon the terms and subject to the conditions set forth in this
Agreement.

 

(C) Purchaser desires to purchase and take delivery of such Purchased Assets and
Assumed Liabilities upon such terms and subject to such conditions.

 

(D) The parties expect that the Purchased Assets will be sold pursuant to a Sale
Order (defined below) of the Bankruptcy Court approving such sale under
Section 363 of the Bankruptcy Code and such Sale Order will include the
assumption and assignment of certain executory contracts and liabilities
thereunder under Section 365 of the Bankruptcy Code and the terms and conditions
of this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, and intending to be legally bound, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS AND USAGE OF CERTAIN TERMS

1.01 Definitions. For purposes of this Agreement, the following terms have the
meanings specified or referred to in this Section 1.01:

Accounts Receivable means (a) all trade accounts receivable and other rights to
payment from customers of the Company and the full benefit of all security for
such accounts or rights to payment, including all trade accounts receivable
representing amounts receivable in respect of products sold or services rendered
to customers of the Company, and (b) all other accounts or notes receivable of
the Company and the full benefit of all security for such accounts or notes, and
(c) any claim, remedy or other right related to any of the foregoing.

Affiliate means with respect to any Person, any Person that directly or
indirectly, Controls, is Controlled by, or is under common Control with, such
Person.

Agreement has the meaning set forth in the preamble.

Ancillary Agreements means either of or both the “Sellers Ancillary Agreements”
and the “Purchaser Ancillary Agreements” as the context requires.

Assumed Contracts has the meaning set forth in Section 2.01(e) hereof.

Assumed Cure Amounts means the cure amounts payable with respect to the Assumed
Contracts, such amounts not to exceed, in the aggregate, an amount to be
mutually agreed by the parties hereto.

Assumed Liabilities has the meaning set forth in Section 2.04(a) hereof.

Assumed Real Property has the meaning set forth in Section 2.01(a) hereof.

Bankruptcy Code means the United States Bankruptcy Code, 11 U.S.C. §§ 101 et
seq., as amended, or any successor thereto, and any rules and regulations
promulgated thereunder.

Bankruptcy Court has the meaning set forth in the recitals.

Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure, as amended, or
any successor rules.

Bid Deadline means the date established in the Buyer Protection and Bidding
Procedures Order as the deadline for submissions of Qualified Bids.

Breach means any breach of, or any inaccuracy in, any representation or warranty
or any breach of, or failure to perform or comply with, any covenant or
obligation, in or of this Agreement or any other Contract, or any event that
with the passing of time or the giving of notice, or both, would constitute such
a breach, inaccuracy or failure.

Break-Up Fee has the meaning set forth in Section 8.05 hereof.

Business means the business conducted by the Company on the date hereof.

 

2



--------------------------------------------------------------------------------

Business Day means any day other than (i) Saturday or Sunday or (ii) any other
day on which banks in New York, New York are permitted or required to be closed.

Cash Consideration has the meaning set forth in Section 2.03(a) hereof.

Casualty has the meaning set forth in Section 5.11 hereof.

Chapter 11 Cases means the voluntary cases that will be commenced by Sellers on
the Petition Date under chapter 11 of the Bankruptcy Code.

Closing has the meaning set forth in Section 2.06 hereof.

Closing Date has the meaning set forth in Section 2.06 hereof.

Code means the Internal Revenue Code of 1986, as amended.

Company has the meaning set forth in the preamble.

Company Contract means any Contract: (a) to which the Company is a party; or
(b) by which the Company or any of its assets or properties is bound or subject
to any obligation.

Company Financial Statements has the meaning set forth in Section 3.05(a)
hereof.

Company IP Rights has the meaning set forth in Section 3.11(b) hereof.

Company Patents has the meaning set forth in Section 3.11(b) hereof.

Company’s Knowledge means the actual knowledge after due inquiry of the
executive officers of the Company and Jonathan Lynch.

Competing Business has the meaning set forth in Section 7.01(a) hereof.

Competing Proposal means a competitive bid or proposal from a third party:
(a) to purchase all or substantially all of the Company’s assets, whether in a
separate transaction or series of transactions or as part of a plan of
reorganization of DESC or the Company, or (b) for any merger, consolidation,
liquidation, dissolution or similar transaction involving DESC or the Company.

Contract means, with respect to any Person, any written agreement, contract,
subcontract, lease, license, sublicense, understanding, arrangement, instrument,
note, guaranty, indemnity, representation, warranty, deed, assignment, power of
attorney, purchase order, work order, commitment, covenant, obligation, promise
or undertaking of any nature to which such Person is a party or by which its
properties or assets may be bound.

Control (including with correlative meaning, Controlled by and under common
Control with) shall mean, with respect to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by Contract or otherwise.

Customers has the meaning set forth in Section 3.13(b) hereof.

 

3



--------------------------------------------------------------------------------

Deposit has the meaning set forth in Section 2.03(b) hereof.

DESC has the meaning set forth in the preamble.

DESC Contract means any Contract to which DESC is a party that is related to, or
used in the operation of, the Business.

Disclosure Schedules means the Disclosure Schedules to this Agreement provided
by the Company to Purchaser.

Disclosure Schedules Delivery Date has the meaning set forth in Section 10.10
hereof.

Effective Time means 11:59 p.m. on the Closing Date.

Employee Plans means (a) all “employee benefit plans” (as defined in
Section 3(3) of ERISA); (b) all employment, consulting, non-competition,
employee non-solicitation, employee loan or other compensation agreements, and
all collective bargaining agreements, and (c) all bonus or other incentive
compensation, equity or equity-based compensation, stock purchase, deferred
compensation, change in control, severance, leave of absence, vacation, salary
continuation, medical, life insurance or other death benefit, educational
assistance, training, service award, section 125 cafeteria, dependant care,
pension, welfare benefit or other material employee or fringe benefit plans,
policies, agreements or arrangements, in each case as to which the Company or
any ERISA Affiliate has any obligation or liability, contingent or otherwise,
thereunder for current or former employees, directors or individual consultants
of the Company.

Encumbrance means any charge, claim (as defined in section 101(5)(A) and (B) of
the Bankruptcy Code), debt, Liability, community property interest, condition,
equitable interest, lien, option, pledge, charge, defect, adverse claim,
security interest, mortgage, right of way, easement, encroachment, servitude,
right of first option, right of first refusal or similar restriction, including
any restriction on use, voting (in the case of any security or equity interest),
transfer, receipt of income, or exercise of any other attribute of ownership of
any kind whatsoever, whether or not any of the foregoing is liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured.

Environmental Claim means any investigation, claim, litigation, action, suit,
proceeding, order, judgment, written notice or written demand arising under or
relating to Environmental Law, including any such matter relating to (a) any
actual, alleged or suspected failure to comply with any Environmental Law or to
possess or comply with any Environmental Permit, (b) any actual, alleged or
suspected presence, Release or threatened Release of or exposure to any
Hazardous Substance at any location, including any requirement or obligation to
investigate, clean up or remediate any property or condition, (c) any actual or
alleged contractual or other obligations arising under or relating to
Environmental Laws, or (d) any personal injury, property damage or diminution in
value, natural resources damage or other investigation, claim, litigation,
action, suit, proceeding, order, judgment, written notice or written demand and
any fines or penalties relating to any of the foregoing.

Environmental Law means any Legal Requirement, directive, rule, order,
administrative ruling, decree, decision, judgment, interpretive guidance or
requirement of any Governmental Authority (including any state, local, foreign
or international counterparts or equivalents and any

 

4



--------------------------------------------------------------------------------

transfer of ownership notification or approval statutes) relating to: (i) the
protection, investigation or restoration of the environment, human health and
safety, or natural resources, (ii) the generation, handling, use, storage,
treatment, transport, disposal, Release or threatened Release of any Hazardous
Substance or (iii) noise, odor, vibration or wetlands protection.

Environmental Permit means any Governmental Authorization issued pursuant to any
Environmental Law.

ERISA means the Employee Retirement Income Security Act of 1974, as amended.

ERISA Affiliate means any entity that is a member of: (a) a “controlled group of
corporations”, as defined in Section 414(b) of the Code; (b) a group of entities
under “common control”, as defined in Section 414(c) of the Code; or (c) an
“affiliated service group”, as defined in Section 414(m) of the Code, or
treasury regulations promulgated under Section 414(o) of the Code, any of which
includes Sellers.

Escrow Agent has the meaning set forth in Section 2.03(b) hereof.

Escrow Agreement means the escrow agreement, dated as of the date hereof, by and
among Purchaser, the Company and the Escrow Agent, attached hereto as Exhibit B.

Exchange Act means the Securities Exchange Act of 1934, as amended.

Excluded Assets has the meaning set forth in Section 2.02 hereof.

Executory Contract Assumption and Assignment Order means an Order of the
Bankruptcy Court, which may be the Sale Order and must be in form and substance
reasonably acceptable to Purchaser, that: (a) approves the provisions of
Section 8.03(a); (b) authorizes and directs Sellers, pursuant to Section 365 of
the Bankruptcy Code, to assume and to assign to Purchaser the Assumed Contracts
and to make all pre-petition and post-petition payments related thereto that are
not Assumed Liabilities; (c) determines that Purchaser has provided adequate
assurance of future performance relative to the Assumed Contracts; and
(d) conclusively establishes the amounts necessary to cure all defaults under
the Assumed Contracts.

Filing Date has the meaning set forth in Section 10.07 hereof.

Final Order shall mean an order or judgment, the operation or effect of which is
not stayed, and as to which order or judgment (or any revision, modification or
amendment thereof), the time to appeal or seek review or rehearing has expired,
and as to which no appeal or petition for review or motion for reargument has
been taken or been made and is pending for argument.

Financial Statements has the meaning set forth in Section 3.05(a) hereof.

GAAP means U.S. generally accepted accounting principles, applied on a
consistent basis from period to period.

Governmental Authority means any: (a) nation, state, commonwealth, province,
territory, county, municipality or district; (b) federal, state, local,
municipal, foreign or other government; or (c) governmental or
quasi-governmental authority of any nature (including any governmental division,
department, agency, commission, instrumentality, official, organization, unit,
body or entity and any court or other tribunal).

 

5



--------------------------------------------------------------------------------

Governmental Authorization means any approval, consent, ratification, waiver,
license, permit or authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Authority or pursuant to
any Legal Requirement.

Hazardous Substance means: (a) any material, substance or waste that is capable
of causing harm to humans or another living organism, capable of damaging the
environment, natural resources or public health or welfare, or otherwise is
regulated, or is classified as “hazardous,” “toxic,” a “pollutant,” a
“contaminant,” “radioactive” or words of similar meaning or effect; or (b) any
petroleum product or by-product, asbestos, asbestos-containing material,
polychlorinated biphenyls, radioactive materials, radon, mold, urea formaldehyde
insulation, or chlorofluorocarbons or other ozone-depleting substances.

Holdback Amount has the meaning set forth in Section 2.03(c) hereof.

Improvements means all buildings, improvements and fixtures, and components
thereof, including the roof, foundation, load-bearing walls and other structural
elements thereof; heating, ventilation, air conditioning, mechanical,
electrical, plumbing and other building systems; environmental control,
remediation and abatement systems; sewer, storm and waste water systems;
irrigation and other water distribution systems; parking facilities; fire
protection, security and surveillance systems; and telecommunications, computer,
wiring and cable installations, on or about the Real Property.

Indemnified Party has the meaning set forth in Section 11.01 hereof.

Indemnifying Party has the meaning set forth in Section 11.01 hereof.

Intellectual Property Rights means all worldwide industrial and intellectual
property rights, including: (a) patents, patent applications and patent rights
(collectively, Patents); (b) trademarks (registered and/or at common law),
trademark applications, trade names, logos, trade dress, brand names, service
marks, service mark applications, domain names and other indicia of source and
all goodwill associated therewith (collectively Trademarks); (c) works of
authorship, copyrights, copyright registrations and applications for
registration, and moral rights (collectively, Copyrights); (d) know-how, trade
secrets, customer lists, proprietary information, proprietary processes and
formulae, databases and data collections (collectively, Trade Secrets); (e) all
source and object code, software, algorithms, architecture, structure, display
screens, layouts, inventions, development tools (collectively, Software); and
(f) all documentation and media constituting, describing or relating to the
above, including, manuals, memoranda and records.

Interim Balance Sheet has the meaning set forth in Section 3.05(a) hereof.

Interim Financial Statements has the meaning set forth in Section 3.05(a)
hereof.

Inventories means all inventories of the Company, wherever located, including
all finished goods, work in process, raw materials, spare parts and all other
materials and supplies to be used or consumed by the Company in the production
of finished goods.

 

6



--------------------------------------------------------------------------------

Latest Balance Sheet Date has the meaning set forth in Section 3.05(b) hereof.

Lease has the meaning set forth in Section 3.09(d) hereof.

Leased Real Property has the meaning set forth in Section 3.09(d) hereof.

Legal Requirement means any federal, state, local, municipal, foreign,
international, multinational, or other constitution, law, ordinance, by-law,
principle of common law, regulation, rule, statute, or treaty.

Liability with respect to any Person, means any liability or obligation of such
Person of any kind, character or description, whether known or unknown, absolute
or contingent, accrued or unaccrued, disputed or undisputed, liquidated or
unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise and whether
or not the same is required to be accrued on the financial statements of such
Person.

Licensed Patents has the meaning set forth in Section 3.11(b) hereof.

Losses has the meaning set forth in Section 11.01 hereof.

Material Adverse Effect means any event, occurrence, or effect that has had or
would be reasonably likely to have, individually or when taken as a whole with
any other events, occurrences, or effects, a material adverse effect on (a) the
Business, operations, liabilities, profits, assets, properties, condition
(financial or otherwise) or prospects of the Company, and/or (b) the ability of
Sellers to consummate the transactions contemplated by this Agreement, other
than any event, occurrence or effect resulting from (i) conditions affecting the
economy, the financial markets or the industry of the Company generally which do
not disproportionately impact the Company, the Purchased Assets, the Assumed
Liabilities, the Assumed Contracts and the Business when compared to other
businesses in the same industry, (ii) the announcement of this Agreement, the
transactions contemplated hereby or the identity of Purchaser (but excluding the
loss of any material supplier or customer), (iii) changes in applicable Legal
Requirements after the date hereof, or (iv) the fact that Sellers will be
operating as a debtors-in-possession under the Bankruptcy Code.

Minimum Incremental Bid Amount means Three Hundred Fifty Thousand Dollars
($350,000) for any initial incremental bid and Two Hundred Fifty Thousand
Dollars ($250,000) for any additional incremental bids thereafter;

NEA LLC has the meaning set forth in the recitals.

Order means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Authority or arbitrator.

Other Filings has the meaning set forth in Section 8.02 hereof.

Owned Patents has the meaning set forth in Section 3.11(b) hereof.

Owned Real Property has the meaning set forth in Section 3.09(c) hereof.

 

7



--------------------------------------------------------------------------------

Party or Parties has the meaning set forth in the preamble hereto.

Permitted Encumbrance means any easements and any rights of lessors under any
leases included in the Assumed Contracts.

Person means any individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization or any government
or any agency or political subdivision thereof.

Petition Date means June 4, 2008.

Post-Closing Tax Period means (i) any taxable period beginning after the Closing
Date and (ii) with respect to a Straddle Period, the portion of such taxable
period beginning immediately after the Closing Date.

Pre-Closing Tax Period means (i) any taxable period ending on or before the
Closing Date and (ii) with respect to a Straddle Period, the portion of such
taxable period ending on the Closing Date.

Prime Rate means the “prime rate” of interest announced, reported or published
from time to time in The Wall Street Journal on the Money Rates Page (or a
similar publication or comparable prevailing borrowing rate if The Wall Street
Journal is no longer published or no longer announces, reports or publishes such
rate), changing as and when such “prime rate” changes.

Proceeding means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative judicial or
investigative, whether formal or informal, whether public or private).

Property Taxes means personal property taxes, real property taxes and occupancy
taxes imposed with respect to the operation of the Business and the ownership of
the Purchased Assets.

Purchase Price has the meaning set forth in Section 2.03(a) hereof.

Purchased Assets has the meaning set forth in Section 2.01 hereof.

Purchaser has the meaning set forth in the recitals.

Purchaser Ancillary Agreements has the meaning set forth in Section 4.02(a)
hereof.

Purchaser Plans has the meaning set forth in Section 5.07(b) hereof.

Purchaser Protection and Bidding Procedures Order means an Order of the
Bankruptcy Court that (a) approves Sellers’ entrance into this Agreement and the
Break-Up Fee on the terms and conditions set forth in Section 12.01(a)(iv)(A)
and (b) otherwise is in form and substance reasonably acceptable to Purchaser
and that (i) conforms to the description set forth in Section 8.04(c),
(ii) approves the provisions of Sections 5.02, 5.10, 8.01, and 8.08, and
(iii) authorizes and directs Sellers to observe and perform their obligations
under the Purchaser Protection and Bidding Procedures Order.

 

8



--------------------------------------------------------------------------------

Qualified Bid means a Competing Proposal (a) whose value is greater than the sum
of (i) the Purchase Price, and (ii) the initial Minimum Incremental Bid Amount,
(b) has terms and conditions that will result in a sale of all or substantially
all of the Company’s assets, (c) is accompanied by satisfactory evidence of
committed financing or other ability to perform, and (d) is accompanied by a
good faith deposit of Five Hundred Thousand Dollars ($500,000). For avoidance of
doubt, this Agreement shall be deemed to be a Qualified Bid for substantially
all of the Company’s assets.

Qualified Bidder means a Person (a) who has delivered to Sellers an executed
confidentiality agreement, (b) who has delivered to Sellers a Competing Proposal
that Sellers, in good faith and upon the advice of independent financial
advisors, believe is reasonably likely to lead to a higher and better offer for
the Purchased Assets, and (c) whom Sellers in good faith determine is reasonably
likely (based on the availability of financing and proof of financial
wherewithal, experience and other relevant considerations) to be able to
consummate a transaction based on the Competing Proposal, if selected as the
successful bidder for the subject assets. For avoidance of doubt, Purchaser
shall be deemed to be a Qualified Bidder.

Real Property has the meaning set forth in Section 3.09(e) hereof.

Record means any information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

Release means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, depositing,
disposing of or migrating into or through the environment or any natural or
man-made structure.

Release Date has the meaning set forth in Section 2.03(d) hereof.

Retained Liabilities has the meaning set forth in Section 2.04(b) hereof.

Sale Motion means the motion or motions, in form and substance reasonably
acceptable to Purchaser, filed by Sellers on the Petition Date, pursuant to the
provisions of Sections 363 and 365 of the Bankruptcy Code, among other things,
to obtain the Sale Order, approve the transactions contemplated by this
Agreement, authorize the assumption and assignment of the Assumed Contracts to
Purchaser and obtain the Purchaser Protection and Bidding Procedures Order.

Sale Order means an order of the Bankruptcy Court, granting the Sale Motion
filed by Sellers, in the form attached as Exhibit A hereto, which order as
entered shall be in form and substance satisfactory to Purchaser.

Schedule Delivery Date means ten (10) days after the entry of the Buyer
Protection and Bidding Procedures Order.

Securities Act means the Securities Act of 1933, as amended.

SEC means the United States Securities and Exchange Commission.

Seller or Sellers has the meaning set forth in the preamble.

 

9



--------------------------------------------------------------------------------

Sellers Ancillary Agreements means all agreements to which a Seller is or will
be a party that are required to be executed pursuant to or in connection with
this Agreement.

Stand-Alone Plan means a plan of reorganization for Sellers that does not
involve a Qualified Bid.

Straddle Period means any taxable period beginning on or before the Closing Date
and ending after the Closing Date.

Subsidiary means, when used with reference to any Person, any corporation more
than fifty percent (50%) of the outstanding voting securities of which, or any
partnership, limited liability company, joint venture or other entity more than
fifty percent (50%) of the total equity interest of which, is directly or
indirectly owned or Controlled by such Person.

Tangible Personal Property means all machinery, equipment, tools, furniture,
office equipment, computer hardware, supplies, materials, vehicles and other
items of tangible personal property (other than Inventories) of every kind owned
or leased by a Person (wherever located and whether or not carried on such
Person’s books), together with any express or implied warranty by the
manufacturers or the Company or lessors of any item or component part thereof,
and all maintenance records and other documents relating thereto.

Tax or Taxes means any and all federal, state, local, foreign and other taxes,
assessments and other governmental charges, fees, levies, tariffs, duties,
impositions and Liabilities relating to taxes, including taxes based upon or
measured by gross receipts, income, profits, alternative or add-on minimum,
estimated, net worth, sales, use, occupation, value added, ad valorem, transfer,
gains, windfall profits, capital stock, franchise, license, registration,
recording, documentary, stamp, withholding, wage, payroll, recapture,
employment, social security, disability, workers’ compensation, unemployment,
severance, unclaimed property, escheat, excise and property (real and personal)
taxes, together with all interest, penalties and additions imposed with respect
to such amounts, (b) any Liability for payment of any amounts of the type
described in clause (a) as a result of being a member of an affiliated,
consolidated, combined or unitary group, and (c) any Liability for amounts of
the type described in clauses (a) and (b) as a result of any express or implied
obligation to indemnify another Person or as a result of any obligations under
any agreements or arrangements with any other person with respect to such
amounts and including any Liability for Taxes of a predecessor entity.

Tax Returns means any report, return, declaration, claim for refund or other
information or statement supplied or required to be supplied by the Company
relating to Taxes, including any schedules or attachments thereto and any
amendments thereof.

Third Party means a Person that is not a party to this Agreement or an Affiliate
of a party to this Agreement.

Third Party Claim has the meaning set forth in Section 11.02 hereof.

Transfer Taxes has the meaning set forth in Section 8.08(b) hereof.

Transferred Employees has the meaning set forth in Section 5.07(a) hereof.

 

10



--------------------------------------------------------------------------------

1.02 Usage.

(a) Interpretation. In this Agreement, unless a clear contrary intention
appears:

(i) the singular number includes the plural number and vice versa:

(ii) references to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;

(iii) reference to any gender includes each other gender;

(iv) reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof,

(v) reference to any Legal Requirement means such Legal Requirement as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any section or other provision of any Legal Requirement means that
provision of such Legal Requirement from time to time in effect and constituting
the substantive amendment, modification, codification, replacement and
reenactment of such section or other provision; provided, however, that the
foregoing shall not apply in instances in which the Legal Requirement refers to
a specific date, time or period;

(vi) hereunder, hereof, hereto and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Article,
Section or other provision thereof;

(vii) including (and with correlative meaning include) means including without
limiting the generality of any description preceding such term;

(viii) or is used in the inclusive sense of and/or;

(ix) with respect to the determination of any period of time, from means “from
and including” and to means “to but excluding”;

(x) references to documents, instruments or agreements shall be deemed to refer
as well to all addenda, exhibits, schedules or amendments thereto; and

(xi) all references to dollars or $ shall mean U.S. dollars.

(b) Accounting Terms and Determinations. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.

 

11



--------------------------------------------------------------------------------

ARTICLE II

SALE AND TRANSFER OF PURCHASED ASSETS; CLOSING

2.01 Purchased Assets. Upon the terms and subject to the conditions set forth in
this Agreement, effective as of the Effective Time, Sellers shall sell, convey,
assign, transfer and deliver to Purchaser, free and clear of all Encumbrances
other than the Permitted Encumbrances, and Purchaser shall purchase and acquire
from Sellers, Sellers’ right, title and interest in and to all of the Company’s
property and assets, real, personal or mixed, tangible and intangible, of every
kind and description, wherever located, including the following (but excluding
the Excluded Assets (as defined below)):

(a) all of the Company’s interests in the Owned Real Property set forth on
Schedule 2.01(a) (the Assumed Real Property);

(b) all Tangible Personal Property of the Company, including those items set
forth on Schedule 2.01(b), except as excluded under Section 2.02(d);

(c) all Inventories of the Company;

(d) all Accounts Receivable of the Company, including all inter-company
receivables due to the Company;

(e) all Company Contracts and DESC Contracts set forth on Schedule 2.03(e)
(collectively, the Assumed Contracts);

(f) to the extent transferable, all Governmental Authorizations and all pending
applications therefor or renewals thereof set forth on Schedule 3.04(c);

(g) all data and Records related to the operations of the Company, including
client and customer lists and Records, referral sources, research and
development reports and Records, production reports and Records, service and
warranty Records, equipment logs, operating guides and manuals, financial and
accounting Records, Tax Records, creative materials, advertising materials,
promotional materials, studies, reports, correspondence and other similar
documents and Records (all in the state in which such records and information
currently exists) and, subject to Legal Requirements, copies of all personnel
Records and other Records described in Section 2.02(h);

(h) all of the intangible rights and property owned or licensed by the Company,
including Intellectual Property Rights (including the right to sue and recover
for past infringement), goodwill, telephone and telecopy numbers to the extent
transferable, and e-mail addresses, listings and those items set forth on
Schedules 3.11(a) and (b), and further including all files, correspondence,
records or other documentation associated therewith;

(i) to the extent transferable, all insurance benefits, including rights and
proceeds, arising from or relating to the Purchased Assets or the Assumed
Liabilities prior to the Effective Time, except as excluded under
Section 2.02(f);

 

12



--------------------------------------------------------------------------------

(j) all rights, privileges, claims, offsets, demands, choses in action and
indemnification rights of the Company against or with respect to any Person in
connection with or otherwise relating to the Business, any of the Purchased
Assets, and/or any of the Assumed Liabilities whether choate or inchoate, known
or unknown, contingent or non-contingent;

(k) all rights of the Company relating to deposits and prepaid expenses, claims
for refunds, indemnification rights and rights to offset relating to the
Purchased Assets;

(l) all security or other deposits relating to the Assumed Real Property and any
equipment owned or leased by the Company;

(m) all customer lists and sales invoices for the last three (3) fiscal years
related to the Company, whether generated by, or used by, the Company or any
Affiliate of the Company;

(n) the Company’s claims, causes of action and rights of recovery pursuant to
Sections 544 through 550 and Section 553 of the Bankruptcy Code and any other
avoidance action under any other applicable provisions of the Bankruptcy Code
with respect to those Third Parties the Liabilities of which Purchaser is
assuming pursuant to Section 2.04(a); and

(o) all proceeds of the foregoing and all other property of the Company of every
kind, character or description, tangible and intangible, known or unknown,
wherever located and whether or not reflected on the Company Financial
Statements or Interim Financial Statements, or similar to the properties
described above except for the Excluded Assets.

All of the foregoing property and assets are herein referred to collectively as
the Purchased Assets.

Notwithstanding the foregoing, the transfer of the Purchased Assets pursuant to
this Agreement shall not include the assumption of any Liability in respect
thereof unless the Purchaser expressly assumes such Liability pursuant to
Section 2.04(a).

2.02 Excluded Assets. Notwithstanding anything to the contrary contained in
Section 2.01 or elsewhere in this Agreement, the following assets of the Company
(collectively, the Excluded Assets) are not part of the sale and purchase
contemplated hereunder, are excluded from the Purchased Assets, and shall remain
the property of the Company after the Closing:

(a) the equity interests of the Company and its Subsidiaries;

(b) all of the Company Contracts that are not Assumed Contracts (collectively,
the Rejected Contracts);

(c) all rights of the Company under this Agreement and the Sellers Ancillary
Agreements;

(d) the personal property and assets expressly set forth on Schedule 2.2(d);

 

13



--------------------------------------------------------------------------------

(e) claims against third parties to the extent related solely to any Excluded
Asset or Retained Liabilities;

(f) all rights under insurance policies to the extent relating to claims for
losses related exclusively to any Excluded Asset or otherwise non-assignable as
a matter of law;

(g) the Company’s corporate seals, stock Record books, corporate Record books
containing minutes of meetings of directors and stockholders, and such other
Records having to do solely with the Company’s organization or stock
capitalization or Excluded Assets or Retained Liabilities;

(h) all personnel Records and other Records that the Company is required by law
to retain in its possession;

(i) all cash, cash equivalents and short-term investments (including all
restricted cash and cash deposits to or for the benefit of utilities, including
any such cash deposits as maintained in escrow;

(j) any interest in and to any refunds of Taxes of whatever nature;

(k) the Purchase Price;

(l) the Company’s claims, causes of action and rights of recovery pursuant to
Sections 544 through 550 and Section 553 of the Bankruptcy Code and any other
avoidance action under any other applicable provisions of the Bankruptcy Code
with respect to those Third Parties the Liabilities of which Purchaser is not
assuming pursuant to Section 2.04(a); and

(m) all of Sellers’ rights, demands, claims (as defined in the Bankruptcy Code)
and causes of action arising with respect to the assertion or defense of claims
against the Sellers under Sections 502 and 503 of the Bankruptcy Code and Rule
3007 thereunder.

2.03 Consideration.

(a) Subject to the terms and conditions hereof, in reliance upon the
representations and warranties of Sellers and the covenants of Sellers herein
set forth and as consideration for the sale and purchase of the Purchased
Assets, at the Closing, Purchaser shall purchase the Purchased Assets and shall
assume the Assumed Liabilities for $10,500,000 (the “Purchase Price”).

(b) Upon execution of this Agreement, Purchaser shall deliver to Young Conaway
Stargatt & Taylor, LLP, as escrow agent (the “Escrow Agent”), a deposit (the
“Deposit”) in the sum of $500,000. The Deposit shall be held by the Escrow Agent
and shall be placed in an interest-bearing escrow account in accordance with the
terms of the Escrow Agreement. All fees related to the Escrow Agent shall be
paid one-half by Purchaser and one-half by Sellers.

(c) At the Closing: (i) Purchaser shall pay to the Company by wire transfer of
immediately available funds an amount equal to (A) the Purchase Price less
(B) the Deposit (and

 

14



--------------------------------------------------------------------------------

all interest thereon) less (C) $$600,000 (the “Holdback Amount”); (ii) Purchaser
and the Company shall direct the Escrow Agent to deliver the Deposit (and all
interest thereon) to the Company; (iii) Purchaser shall pay the Assumed Cure
Amounts to the Company; and (iv) the Company shall pay any cure amounts in
excess of the Assumed Cure Amounts out of the Purchase Price proceeds.

(d) The Holdback Amount shall be retained by Purchaser to serve as security for
Sellers’ obligations to make indemnity payments to Purchaser pursuant to Article
XI. The Holdback Amount will accrue interest at the Prime Rate and will be paid
to the Company or retained by Purchaser as set forth in Section 2.03(c). On the
date which is six (6) months following the Closing Date (the “Release Date”),
the remainder of the Holdback Amount, if any, plus all accrued interest thereon
will be released by Purchaser to the Company; provided, however, that, if prior
to the Release Date, Purchaser gives notice of a claim or claims for
indemnification pursuant to Article XI, then (i) if any such claim is resolved
prior to the Release Date, by judicial determination or otherwise, any sums due
Purchaser shall be retained by Purchaser and shall not be released to the
Company or (ii) if any such claim is not resolved prior to the Release Date, the
amount of such claim shall be retained by Purchaser as part of the Holdback
Amount until such claim is resolved.

2.04 Liabilities.

(a) Assumed Liabilities. As of the Closing Date, Purchaser shall assume only the
Liabilities set forth on Schedule 2.04(a) (the Assumed Liabilities) (which may
be updated by Purchaser as necessary after the date of this Agreement and prior
to the Closing Date) and the Assumed Cure Amounts, and no other Liabilities of
the Company whatsoever.

(b) Retained Liabilities. The Retained Liabilities shall remain the sole
responsibility of, and shall be retained by, the Company. Retained Liabilities
shall mean every Liability of the Company other than the Assumed Liabilities,
including:

(i) any Liability not set forth on Schedule 2.04(a);

(ii) any Liability accrued on the Interim Financial Statements, other than the
Assumed Liabilities;

(iii) any Liability arising out of or relating to services or products of the
Company or its Subsidiaries to the extent provided, designed, manufactured or
sold prior to the Effective Time;

(iv) any Liability for Taxes incurred on or prior to the Closing Date, including
(A) any Taxes arising as a result of the Company’s or any of its Subsidiaries’
operation of the Business or ownership of the Purchased Assets on or prior to
the Closing Date, (B) any Taxes that will arise as a result of the sale of the
Purchased Assets or the assumption of the Assumed Liabilities pursuant to this
Agreement and (C) any other Taxes imposed on the Company in any period;

(v) any Liability under any Company Contract (other than the Assumed Contracts)
and including any Liability arising out of or relating to any maintenance
contract, credit facilities, trade payables, indebtedness for borrowed money,
amounts due to Affiliates or any security interest related thereto;

 

15



--------------------------------------------------------------------------------

(vi) any Liability related to Real Property of the Company;

(vii) any Liability arising under or relating to Environmental Law, including
any Environmental Claims, in each case to the extent relating to a fact,
circumstance, condition or activity existing or occurring prior to the Effective
Time relating to the Company or its predecessors, Subsidiaries or Affiliates,
the operation of the Business, or the leasing, ownership or operation of any
Real Property, including any such Liabilities related to any Real Property set
forth on Schedules 3.09(c) or (d);

(viii) any Liability of the Company, any of its Subsidiaries or any ERISA
Affiliate under the Employee Plans whether or not listed on Schedule 3.16(a) or
other “employee benefit plan” (within the meaning of Section 3(3) of ERISA);

(ix) any Liability, arising or related to time periods prior to the Closing Date
in respect of any current or former employees of the Company or any of its
Subsidiaries, or, relating to employment or termination of employment, including
without limitation, relating to payroll, discrimination, harassment, workers’
compensation or wrongful termination;

(x) any Liability of the Company or any of its Subsidiaries to any Affiliate
thereof;

(xi) any Liability to pay, indemnify, reimburse or advance amounts to any
officer, director, employee , consultant or agent of the Company, any of its
Subsidiaries or any Affiliate (including Allen & Co.), or to make any severance,
bonus, change of control, sales incentive or other similar payments to any
director, officer , employee, consultant or agent of the Company, any of its
Subsidiaries or any Affiliate;

(xii) any Liability to distribute or otherwise apply all or any part of the
consideration received hereunder;

(xiii) any Liability arising out of any Proceeding threatened or pending as of
the Effective Time and any facts, circumstances, acts or omissions occurring
prior to the Effective Time, whether or not set forth in the Disclosure
Schedules;

(xiv) any penalties, fines, settlements, interest, costs and expenses arising
out of or incurred as a result of any actual or alleged violation by the Company
or any of its Subsidiaries of any Legal Requirement prior to the Effective Time,
whether or not set forth in the Disclosure Schedules;

(xv) any Liability associated with any and all indebtedness for borrowed money
of the Company or any Subsidiary of the Company not included in the Assumed
Liabilities;

(xvi) any Liability of Sellers under this Agreement or any other document
executed in connection with the transactions contemplated hereby;

 

16



--------------------------------------------------------------------------------

(xvii) any Liability of the Company or any of its Subsidiaries based upon their
respective acts or omissions occurring after the Effective Time; and

(xviii) any Liability of the Company or any of its Subsidiaries not specifically
described above but that may otherwise be set forth on Schedule 2.04(b).

2.05 Tax Allocation of Purchase Price. Purchaser shall prepare an allocation of
the Purchase Price, plus the Assumed Liabilities, taking into account any
adjustments made thereto pursuant to this Agreement, among the Purchased Assets
in accordance with Code Section 1060 and the Treasury Regulations thereunder
(and any similar provision of state, local or foreign law, as appropriate),
which allocations shall be binding upon Sellers. Purchaser shall deliver such
allocation to the Company within one hundred twenty (120) days after the Closing
Date. In the event an adjustment to the Purchase Price is made pursuant to this
Agreement, the allocation of the Purchase Price, plus Assumed Liabilities, shall
be revised accordingly by Purchaser and delivered to the Company as soon as
reasonably practicable. Purchaser and Sellers and each of their respective
Affiliates shall take all actions and file all Tax Returns (including, but not
limited to IRS Form 8594, “Asset Acquisition Statement”) consistent with such
allocation unless required to do otherwise by law and, in such event, Sellers
shall provide advance written notice to Purchaser detailing (i) the reasons
surrounding such inconsistent position and (ii) the position to be taken by
Sellers. Sellers shall timely and properly prepare, execute, file and deliver
all such documents, forms and other information as Purchaser may reasonably
request to prepare such allocation. Notwithstanding any other provisions of this
Agreement, the foregoing agreement shall survive the Closing Date without
limitation, and shall not be an admission of and shall not be evidence of the
value of any of the Purchased Assets in the Chapter 11 Cases or any other
related proceeding, and shall be for Tax purposes only.

2.06 Closing. The closing of the transactions contemplated by this Agreement
(the Closing) shall take place at the offices of Proskauer Rose LLP in New York,
New York commencing at 10:00 a.m. local time on the second (2nd) Business Day
following the satisfaction or waiver of all conditions to the obligations of the
parties hereto to consummate the transactions contemplated hereby (other than
conditions with respect to actions the respective parties will take at the
Closing itself) or such other date as Purchaser and Sellers may mutually
determine (the Closing Date). The parties hereto shall use commercially
reasonable efforts to consummate the transactions contemplated hereby within two
(2) Business Days after the Bankruptcy Court has entered the Sale Order
approving the sale of the Purchased Assets to Purchaser.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to Purchaser as of the date hereof
(subject to the delivery by Sellers to Purchaser of the Disclosure Schedules in
accordance with Section 10.10) and as of the Closing Date as follows:

3.01 Organization. The Company and each of its Subsidiaries is duly
incorporated, validly existing and in good standing under the laws of the state
of its incorporation or formation and has all requisite power and authority and
all necessary governmental approvals to own, lease and operate its properties
and assets and to carry on and conduct its business as it is now being

 

17



--------------------------------------------------------------------------------

conducted. The Company and each of its Subsidiaries is duly licensed,
registered, admitted or qualified and in good standing in each state in which
the conduct of its Business or the ownership of its properties and assets
requires it to be so licensed, registered, admitted or qualified, except for
failures to be so licensed, registered, admitted or qualified that would not
have a material adverse effect on the Purchased Assets or the business to be
conducted with the Purchased Assets by Purchaser.

3.02 Subsidiaries. Schedule 3.02 sets forth each Subsidiary of the Company and
the equity interest in each such entity that is owned by the Company. Except as
noted on Schedule 3.02, all outstanding shares of capital stock of the
Subsidiaries are owned by the Company free and clear of all Encumbrances.

3.03 Power, Authorization and Non-Contravention.

(a) The Company has the requisite corporate power, legal capacity and authority
to: (i) carry on its business as now conducted; (ii) own, operate and lease its
properties and assets in the manner in which its properties and assets are
currently owned, used and leased; and (iii) subject to entry of the Sale Order,
enter into and perform its obligations under this Agreement and all Sellers
Ancillary Agreements to which it is a party. The execution and delivery of this
Agreement, the Sellers Ancillary Agreements to which it is a party and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate and stockholder action on the part of the
Company.

(b) No consent, approval, Order or authorization of, or registration,
declaration or filing with any Governmental Authority or other Person, is
required to be obtained or made by the Company in connection with the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby, except for: (i) the Sale Order; (ii) the consents set forth
on Schedule 3.03(b); (iii) such consents, approvals, Orders, authorizations,
registrations, declarations and filings as may be required under applicable
federal, foreign and state securities or “blue sky” laws or related laws; and
(iv) such other consents, authorizations, filings, approvals and registrations
that if not obtained or made would not be material to the Company, Purchaser or
prevent, alter or materially delay the consummation of the transactions
contemplated hereby.

(c) Upon entry of the Sale Order, this Agreement and the Sellers Ancillary
Agreements to which it is a party are, or when executed and delivered by the
Company and the other parties thereto will be, valid and binding obligations of
the Company (to the extent a party thereto) enforceable against the Company in
accordance with their respective terms.

3.04 No Violations; Compliance with Legal Authorizations; Governmental
Authorizations.

(a) Upon entry of the Sale Order, neither the execution and delivery of this
Agreement or any Sellers Ancillary Agreement to which it is a party, nor the
consummation of the transactions provided for herein or therein will conflict
with, or (with or without notice or lapse of time, or both) result in a
termination, Breach, impairment or violation of any provision of any Assumed
Contract.

 

18



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 3.04(b): (i) the Company is, and at all
times since January 1, 2008 has been, in material compliance with each Legal
Requirement that is or was applicable to it or to the conduct of operation of
the Business or the ownership or use of any of the Purchased Assets; (ii) no
event has occurred or circumstance currently exists that (with or without notice
or lapse of time) constitutes or will result in a violation by the Company of,
or a failure on the part of the Company to comply with, any applicable material
Legal Requirement; and (iii) the Company has not received, at any time since
January 1, 2008, any written notice or other communication from any Governmental
Authority or any other Person regarding any actual, alleged, possible, or
potential violation of, or failure to comply by the Company with, any applicable
material Legal Requirement.

(c) Schedule 3.04(c) contains a complete and accurate list of each material
Governmental Authorization that are collectively necessary to permit the Company
to lawfully conduct and operate the Business in the manner it currently conducts
and operates the Business and to permit the Company to own and use the Purchased
Assets in the manner in which it currently owns and uses such Purchased Assets.
Each Governmental Authorization set forth or required to be set forth on
Schedule 3.04(c) is valid and in full force and effect. Except as set forth on
Schedule 3.04(c): (i) the Company is, and at all times since January 1, 2008 has
been, in full compliance with all of the material terms and requirements of each
Governmental Authorization set forth or required to be set forth on
Schedule 3.04(c); and (ii) no violation has been alleged by any Governmental
Authority, no proceeding is pending or, to the Company’s Knowledge, threatened
to revoke or materially limit any such Governmental Authorization, and there is
no basis for any such allegation or proceeding.

3.05 Financial Statements; Internal Control Over Financial Reporting.

(a) Schedule 3.05(a) contains accurate and complete copies of the Company’s
consolidating balance sheets and related statements of income and cash flows as
of and for the fiscal years ended December 31, 2007, 2006 and 2005, and the
related notes thereto (the Audited Financial Statements); and the Company’s
unaudited balance sheet and the related statement of income and cash flows as of
and for the three (3) month period ended March 31, 2008 (the Interim Financial
Statements and, collectively with the Company Financial Statements, the
Financial Statements). Except as set forth therein or in the notes to the
Company Financial Statements, the Financial Statements were prepared from the
books and records of the Company in accordance with GAAP applied on a consistent
basis and present fairly, in all material respects, the financial position,
results of operations and cash flows of the Company as of the dates and for the
periods covered thereby (except in the case of the Interim Financial Statements,
subject to normal year-end adjustments for recurring accruals, which shall not
be material, either individually or in the aggregate). The unaudited balance
sheet as of March 30, 2008 included in the Interim Financial Statements is
referred to herein as the Interim Balance Sheet.

(b) Except as set forth on Schedule 3.05(b), since March 31, 2008 (the Latest
Balance Sheet Date), the Company does not have any Liabilities required under
GAAP to be set forth on a balance sheet (absolute, accrued, contingent or
otherwise), except for Liabilities incurred since the Latest Balance Sheet Date
in the ordinary course of business consistent with past practices that are not,
individually or in the aggregate, material to the business, results of
operations or financial condition of the Company and Liabilities incurred in
connection with this

 

19



--------------------------------------------------------------------------------

Agreement. There has been no change in the Company’s accounting policies during
the periods covered by the Financial Statements, except as described in the
notes to the Financial Statements. The Company does not have any indebtedness,
Liability or obligation of any nature, whether accrued, absolute, contingent or
otherwise, and whether due or to become due, that is not reflected, reserved
against or disclosed in the Financial Statements or on Schedule 3.05(b). All
projections, estimates, financial plans or budgets previously delivered to or
made available to Purchaser were based upon reasonable assumptions in light of
all material facts and circumstances at the time made and were provided to
Purchaser in good faith.

3.06 Accounts Receivable; Inventory.

(a) The Accounts Receivable shown in the Interim Balance Sheet and that
constitute Purchased Assets to be purchased under Section 2.01 arose in the
ordinary course of business consistent with past practice. Allowances for
doubtful accounts are adequate and have been prepared in accordance with GAAP
and in accordance with the past practices of the Company. The Accounts
Receivable of the Company constituting Purchased Assets to be purchased under
Section 2.01 arising after the Latest Balance Sheet Date and prior to the
Closing Date arose or will arise in the ordinary course of business consistent
with past practice. The Accounts Receivable are not subject to any material
claim of offset, recoupment, set off or counter-claim and, to the Company’s
Knowledge, there are no specific facts or circumstances (whether asserted or
unasserted) that could give rise to any such claim in any such case, except to
the extent otherwise reflected in the allowances for doubtful accounts as
provided for in the Interim Balance Sheet or, with respect to Accounts
Receivable arising after the Latest Balance Sheet Date and prior to the Closing
Date, as determined in the ordinary course of business consistent with the past
practices of the Company. No Person has any Encumbrance on any Accounts
Receivable and no agreement for deduction or discount has been made with respect
to any Accounts Receivable. Schedule 3.06(a) sets forth an aging of Accounts
Receivable of the Company in the aggregate and by customer, and indicates the
amounts of allowances for doubtful accounts. The Company does not have any
Accounts Receivable from any director, officer or employee or Affiliate of the
Company.

(b) Except as set forth on Schedule 3.06(b), the Company’s Inventory is
merchantable and fit for the purpose for which it was procured or manufactured,
and none of which is slow-moving, obsolete or defective, subject only to the
reserve for inventory write-down set forth on the Latest Balance Sheet Date
(rather than in any notes thereto) as adjusted for the passage of time through
the Closing Date in accordance with past custom and practice of the Company.

3.07 Litigation. Except as set forth on Schedule 3.07, there is no Proceeding
pending against the Company or any of its Subsidiaries, nor, to the Company’s
Knowledge, is any Proceeding threatened against the Company or any of its
Subsidiaries, before any Governmental Authority or arbitrator. There is no
unsatisfied adverse Order of a Governmental Authority or arbitrator outstanding
against the Company or any of its Subsidiaries. There is no Proceeding pending
as to which the Company has received notice that in any manner could prevent,
enjoin, alter or materially delay any of the transactions contemplated by this
Agreement.

3.08 Taxes.

(a) The Company has timely filed (taking into account any valid extensions) all
Tax Returns that it was required to file. All such Tax Returns were accurate and
complete in all material respects and were prepared in material compliance with
all Legal Requirements. All Taxes owed by the Company (whether or not shown on
any Tax Return) have been duly and timely paid. The Company is not currently the
beneficiary of any extension of time within which to file any Tax Return. No
claim has ever been made by a Governmental Authority in a jurisdiction where
Seller does not file Tax Returns that it is or may be subject to taxation by
that jurisdiction, nor is the Company required to file any Tax Returns in any
jurisdiction in which it has not done so. There are no Encumbrances for Taxes
(other than for Taxes not yet due and payable) upon the Purchased Assets.

 

20



--------------------------------------------------------------------------------

(b) The Company has withheld and paid all Taxes required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other Third Party, and all Forms W-2 and
1099 (or any other applicable form) required with respect thereto have been
properly completed and timely filed.

(c) There is no dispute or claim concerning any Liability related to Taxes of
the Company claimed or raised by any taxing authority in writing.
Schedule 3.08(c) sets forth all federal, state, local, and foreign income Tax
Returns filed by the Company for taxable periods ended within the last three
(3) years, indicates those Tax Returns, if any, that have been audited, and
indicates those Tax Returns, if any, that currently are the subject of audit.
Except as set forth on Schedule 3.08(c), the Company has not received any notice
of commencement of any audit, dispute or claim related to Taxes. The Company has
delivered to Purchaser accurate and complete copies of all federal income Tax
Returns, examination reports, and statements of deficiencies assessed against or
agreed to by the Company within the last three (3) years.

(d) The Company has not waived any statute of limitations in respect of Taxes
(which waiver is currently in effect) or agreed to any extension of time with
respect to a Tax assessment or deficiency (which extension is currently in
effect).

(e) The Company has collected all sales, use and value added Taxes required to
be collected, and has remitted, or will remit on a timely basis, such amounts to
the appropriate taxing authority and has furnished properly completed exemption
certificates for all exempt transactions.

(f) The Company has not engaged in a reportable transaction described in
Treasury Regulation Section 1.6011-4.

3.09 Sufficiency of Purchased Assets; Title; Real Property.

(a) The Purchased Assets constitute all of the assets, tangible and intangible,
of any nature whatsoever, used by the Company to operate the Business in the
manner currently operated by the Company and include substantially all of the
operating assets of the Company, subject to any Excluded Assets or Retained
Liabilities.

(b) The Company has good and marketable title to all of the Purchased Assets as
shown on the Interim Balance Sheet, or with respect to leased Purchased Assets,
valid leasehold interests in, or with respect to licensed Purchased Assets,
valid licenses to use, and at

 

21



--------------------------------------------------------------------------------

the Closing will deliver the Purchased Assets free and clear of all Encumbrances
(other than Permitted Encumbrances). The machinery and equipment included in the
Purchased Assets are in good condition and repair, normal wear and tear
excepted. The Company is in compliance in all material respects with any zoning,
building, or safety ordinance, regulation or requirement or other Legal
Requirement applicable to the operation of owned or leased properties, and the
Company has not received any notice of such violation with which it has not
complied or had waived.

(c) Schedule 3.09(c) sets forth an accurate and complete list of all real
property owned by the Company, together with the Improvements (the Owned Real
Property). The Company has good, valid fee simple title to the Owned Real
Property free and clear of all Encumbrances, other than Permitted Encumbrances.
The Permitted Encumbrances do not and will not materially adversely affect or
interfere with the value, or materially adversely affect or interfere with the
current use or operation of the Business.

(d) Schedule 3.09(d) sets forth an accurate and complete list of all leases,
subleases, licenses, concessions and other agreements (written or oral)
(Leases), pursuant to which the Company holds a leasehold or subleasehold estate
in, or is granted a license, concession, or other right to use or occupy, any
land, buildings, improvements, fixtures or other interest in real property that
are used in the operation of the Business (the Leased Real Property) and any
cure amounts, parties, term expiration date, address and description of the
Leased Real Property. The Company has delivered to Purchaser an accurate and
complete copy of each of the Leases (including any and all amendments thereof),
and in the case of any oral Lease, a written summary of the terms of such Lease.
Subject to entry of the Sale Order or receipt of third party consents, if any,
with respect to each of the Leases: (i) such Lease is legal, valid, binding,
enforceable and in full force and effect; (ii) the transactions contemplated by
this Agreement do not require the consent of any other party to such Lease, will
not result in a breach of or default under such Lease, or otherwise cause such
Lease to cease to be legal, valid, binding, enforceable and in full force and
effect on identical terms following the Closing; and (iii) the Company has not
assigned, subleased, mortgaged, deeded in trust or otherwise transferred or
encumbered such Lease or any interest therein.

(e) The Owned Real Property and the Leased Real Property (collectively, the Real
Property) comprises all of the real property owned, occupied, leased, operated
or used by the Company, and there are no other leases, subleases, licenses,
concessions, or other occupancy agreements in effect with respect to the Real
Property, other than the Leases. Except as set forth on Schedule 3.09(e),
(i) there are no deferred real or personal property Taxes or assessments with
respect to the Real Property that may or will become due and payable as a result
of the consummation of the transactions contemplated by the Agreement,
(ii) there are no condemnation or eminent domain proceedings pending or, to the
Company’s Knowledge, threatened with respect to all or any part of the Real
Property and (iii) the Company has not received any notice that the Improvements
on each parcel of Real Property do not or will not, and the Company’s use
thereof does not or will not, comply in all material respects with, including
any and all building, zoning, subdivision, traffic, parking, land use,
occupancy, health and other Legal Requirements relating to the Real Property.

 

22



--------------------------------------------------------------------------------

(f) The Improvements are in good working condition and are suitable for the uses
for which they are intended. To the Company’s Knowledge, the Improvements are
free of defects and there are no facts or conditions affecting the Improvements
which would materially interfere with the use or occupancy of the Improvements
or with the continued operation of the Business as currently conducted, nor that
require repair, alteration or correction, in each case that would become the
obligation of Purchaser. All Improvements will be maintained in good working
order and condition, ordinary wear and tear excepted, until the Closing Date.

(g) All utility services currently provided to the Real Property are in
compliance with Legal Requirements, are installed, connected and, to the
Company’s Knowledge, are operating in accordance with valid public or
irrevocable private easements.

3.10 Absence of Certain Changes or Events.

(a) Excluding the effect of filing and administration of the Chapter 11 Cases,
since the Latest Balance Sheet Date, the Company has carried on its business in
the ordinary course substantially in accordance with the procedures and
practices in effect on the Latest Balance Sheet Date.

(b) Except as set forth on Schedule 3.10, since the Latest Balance Sheet Date
there has not been with respect to the Company:

(i) any change, event, circumstance or effect that, by itself or in conjunction
with all other such changes, whether or not arising in the ordinary course of
business, has had or would reasonably be expected to have a Material Adverse
Effect or a material and adverse effect on the Company’s ability to conduct the
Business as currently conducted, or that is reasonably likely to impede the
performance by any Seller of its obligations under this Agreement or any of the
Sellers Ancillary Agreements to which it is a party;

(ii) any Encumbrance placed on any of the assets or properties of the Company,
except Permitted Encumbrances;

(iii) any Liability incurred by the Company, other than trade accounts payable
and other Liabilities arising in the ordinary course of business;

(iv) any purchase, license, sale or other disposition, or any agreement or other
arrangement for the purchase, license, sale or other disposition, of any of the
Purchased Assets, other than in the ordinary course of business and consistent
with past practice;

(v) any material damage, destruction .or loss of any material property or asset,
whether or not covered by insurance; or

(vi) any termination or resignation of any executive officer of the Company.

(c) Except as set forth on Schedule 3.10, since the Latest Balance Sheet Date,
the Company has not:

(i) executed, amended, relinquished, terminated or failed to renew any material
Contract constituting an asset, lease, transaction or legally binding commitment
other than in the ordinary course of their business (nor has there been any
written or oral indication or assertion by the other party thereto of its desire
to so amend, relinquish, terminate or not renew any such Contract, lease
transaction or legally binding commitment);

 

23



--------------------------------------------------------------------------------

(ii) deferred the payment of any accounts payable outside the ordinary course of
business or provided any discount, accommodation or other concession outside the
ordinary course of business in order to accelerate or induce the collection of
any receivable;

(iii) incurred indebtedness for borrowed money, entered into any capital lease
or guaranteed any such indebtedness; or

(iv) entered into any other material transaction or taken any other material
action outside the ordinary course of its business.

3.11 Intellectual Property.

(a) Except as set forth on Schedule 3.11(a), the Company owns all right, title
and interest in, or has license to use, all Intellectual Property Rights used in
or reasonably necessary to the conduct of its business as currently conducted
including the business of the development, design, maintenance, sale, licensing,
installation and use of the Company’s products and the sale of commercial
services using such Intellectual Property Rights (with such Intellectual
Property Rights being hereinafter collectively referred to as the Company IP
Rights). Except as set forth on Schedule 3.11(a), the Company has the exclusive,
unrestricted, worldwide right to design, develop, use, reproduce, manufacture,
sell, license and distribute all of its products and services. Set forth on
Schedule 3.11(a) is a true and complete list of all Copyrights, Trademarks and
Software held or used in the Business. The Company has provided to Purchaser a
true and complete list of all Trade Secrets. To the Company’s Knowledge, there
exists no loss, abandonment, cancellation, termination or expiration of any
Company IP Rights. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby will not constitute a
Breach of any instrument or agreement governing any Company IP Right, will not
cause forfeiture or termination or give rise to a right of forfeiture or
termination of any Company IP Right or materially impair the right of the
Company to use, sell or license any Company IP Right or portion thereof.

(b) Schedule 3.11(b) hereto sets forth a true, complete and accurate list of all
Patents (worldwide) owned or licensed by the Corporation that are used, held for
use, or otherwise relate to the Company’s past, present and/or future business
(collectively, the Company Patents) and sets forth whether such Company Patents
are owned by the Company (the Owned Patents) or licensed to the Company (the
Licensed Patents). In the case of the Licensed Patents, Schedule 3.11(b) sets
forth the name of the licensors thereof. Except as set forth on Schedule
3.11(b), the Company is the exclusive owner of, or in the case of the Licensed
Patents, the exclusive licensee of, the entire right, title, and interest in and
to the Company Patents, including the exclusive right to sue and recover for
past and future infringement thereof, and at the Closing will deliver the
Company Patents free and clear of any Encumbrances. No licenses or other rights
have been granted by the Company, its Affiliates or their respective

 

24



--------------------------------------------------------------------------------

predecessors-in-interest with respect to any of the Owned Patents. All
assignments evidencing the Company’s exclusive ownership of the Owned Patents
have been duly and timely filed and recorded with the U.S. Patent and Trademark
Office and such other foreign offices where such recordation is required in
order to fully protect the Company’s ownership rights to such Patents, and no
third party has claimed or recorded any such rights with respect to any of the
Owned Patents. To the Company’s Knowledge, all necessary registration,
maintenance or annuity, and renewal fees in connection with the Company Patents
have been timely made. No government funding or university or college resources
or facilities were used in the development of any of the inventions disclosed in
the Company Patents in a manner that would give such government or university or
college any ownership interest in or license to the Company Patents. To the
Company’s Knowledge, each of the Company Patents and each claim therein is valid
and enforceable. The Company Patents and the inventions claimed therein have not
been dedicated to the public. To the Company’s Knowledge, all material prior art
to each of the Company Patents has been disclosed to and considered by the
respective patent offices during prosecution of such Company Patents. The
Company has not filed any disclaimer or made or permitted any other voluntary
reduction in the scope of the Company Patents. To the Company’s Knowledge, no
allowable or allowed subject matter of the Company Patents is subject to any
competing conception claims of allowable or allowed subject matter of any patent
applications or patents of any third party and have not been the subject of any
opposition proceedings, nor is the Company aware of any basis for any such
interference or opposition proceedings. The Company is not aware of any third
party practicing the technology claimed in any of the Company Patents. To the
best of the Company’s Knowledge, none of the Company’s products or services
currently being marketed infringes upon or otherwise interferes with any patent
or other proprietary right of any third party. The Company has not received any
demand or claim by any person that any of the Company Patents are, or may be,
invalid or that any of the Company’s products, product candidates or services
infringes upon any patent or other proprietary right of any third party. The
Company has not granted any Person any rights under the Company Patents. There
is no action, suit, claim, proceeding, governmental proceeding or investigation,
pending or threatened, which, if adversely determined, would question the scope,
validity or enforceability of the Company Patents or prevent the consummation of
the transactions contemplated by this Agreement or otherwise adversely affect
any of the Company Patents. The Company Patents are not subject to any
outstanding decree, order, judgment, or stipulation restricting in any manner
the use or licensing thereof.

(c) To the best of the Company’s Knowledge, the business of the Company and the
design, development, use, manufacture, sale, license or provision of any product
and service of the Company does not, and the use, manufacture, sale, license or
provision of any product or service of the Company after the Effective Time will
not cause the Company to infringe or violate any of the Intellectual Property
Rights of any other Person. The Company has not received any written or oral
claim or notice, or been involved in any Proceeding, regarding infringement or
potential infringement of any Intellectual Property Rights. The Company is not
using any confidential information or trade secrets of any Third Party,
including any past or present employees or their respective past employers.
There are no royalties, honoraria, fees or other payments payable by the Company
to any Person by reason of the ownership, use, license, sale, or disposition of
the Company IP Rights (other than as set forth on Schedule 3.11(c)).

 

25



--------------------------------------------------------------------------------

(d) The Company has taken all commercially reasonable steps designed to
safeguard and maintain the secrecy and confidentiality of, and its proprietary
rights in, all Company IP Rights. To the Company’s Knowledge, there is no
material unauthorized use, infringement or misappropriation of any Company IP
Rights by any Third Party, including any employee of the Company. The Company
has made available to Purchaser copies of all agreements that the Company has
with its officers, employees and consultants regarding the protection of
proprietary information and the assignment to the Company of all Intellectual
Property Rights arising from the services performed for the Company by such
Persons.

3.12 Suppliers and Customers.

(a) Schedule 3.12(a) sets forth a list of all suppliers, licensors and vendors
of the Company to whom, since January 1, 2007, the Company made payments
aggregating $100,000 or more, showing, with respect to each, the name, address
and dollar value involved. As of the date hereof, no such supplier, licensor or
vendor has canceled or otherwise terminated or materially reduced its business
with the Company or materially and adversely modified its relationship with the
Company nor, to the Company’s Knowledge, does any supplier, licensor or vendor,
have any plan or intention to do so.

(b) Schedule 3.12(b)(i) sets forth the name of each customer or distributor of
the Company who accounted for more than five percent (5%) of the revenues of the
Business for the fiscal year(s) ending December 31, 2006 and December 31, 2007
(the Customers) showing with respect to each, the name, address and dollar value
involved. Except as set forth on Schedule 3.12(b)(ii), between December 31, 2006
and the date of this Agreement, no Customer of the Company has canceled or
otherwise terminated its relationship with the Company, or not renewed or
accepted any maintenance agreements, or has decreased materially its purchases
of products or services from the Company. As of the date hereof, no Customer
has, to the Company’s Knowledge, any plan or intention to terminate, to cancel
or otherwise materially and adversely modify its relationship with the Company
or to decrease materially or limit its purchase or distribution of products
and/or services of the Company.

3.13 Compliance with Laws. The Company has complied, or prior to the Closing
Date will have complied, and is or will be at the Closing Date in compliance, in
all material respects, with all Legal Requirements, and all Orders applicable to
the Company, or to the Purchased Assets, the Business and the properties of the
Company. The Company has received all material permits, approvals and
Governmental Authorizations from, and have made all material filings with, Third
Parties, including Governmental Authorities, that are necessary to the conduct
of the Business as currently conducted.

3.14 Agreements and Commitments.

(a) Schedule 3.14(a) sets forth the following contracts, agreements or
arrangements (whether written or oral) to which the Company is a party or which
relate to the Business, and the cure amounts, if any, with respect to each such
contract, agreement or arrangement: (i) any agreement (or group of related
agreements) for the lease of real or personal property to or from any Person;
(ii) any agreement (or group of related agreements) for the purchase or sale of
raw materials, commodities, supplies, products, or other personal property, or

 

26



--------------------------------------------------------------------------------

for the furnishing or receipt of services, the performance of which will extend
over a period of more than three months, result in a loss, or involve
consideration in excess of $50,000; (iii) any agreement binding on the Company
or any of its employees, officers or directors concerning confidentiality or
nondisclosure; (iv) any agreement which prohibits or restricts the Company from
freely engaging in business (including the Business) anywhere in the world;
(v) any collective bargaining agreement applicable to the Business; (vi) any
agreement for the employment of any individual on a full-time, part-time,
consulting, or other basis providing annual compensation (whether in base
salary, commission or bonus) in excess of $100,000 or providing severance
benefits; (vii) any contract relating to indebtedness of the Company; (viii) any
guaranty or undertaking to be liable for the debts of others; (ix) any agreement
under which the consequences of a default or termination could result in a cost
or Liability to the Company in excess of $50,000; (x) any other agreement (or
group of related agreements) the performance of which involves consideration in
excess of $50,000 per annum for any of the Company; (xi) any agreement relating
to ownership of or investments in any Person (including investments in joint
ventures and minority equity investments); (xii) all agreements relating to the
licensing of Intellectual Property Rights by the Company to a Third Party or by
a Third Party to the Company and all other agreements affecting the Company’s
ability to use or disclose any Intellectual Property; and (xiii) all other
agreements which are material to the Business or which are required for the
continued operation of the Business in the ordinary course of business.

(b) The Company has delivered to Purchaser an accurate and complete copy of each
written agreement and a written summary setting forth the terms and conditions
of each oral agreement listed on Schedule 3.14(a). With respect to each such
agreement: (i) the agreement is in full force and effect and constitutes the
entire agreement by and between the parties thereto; (ii) the agreement will
continue to be legal, valid, binding, enforceable and in full force and effect
on identical terms following the consummation of the transactions contemplated
hereby; (iii) except as set forth on Schedule 3.14(b), the agreement does not
prohibit or require the consent of any Person to the assignment and assumption
by Purchaser of such agreement; (iv) the agreement will not prohibit competition
or restrict the ability of Purchaser to engage in any lawful business after the
Closing; (v) no party has repudiated any provision of the agreement or given
notice that the agreement has terminated or will be terminating; and (vi) except
as set forth in the Executory Contract Assumption and Assignment Order, the
assignment of the agreement to, and the assumption of the agreement by,
Purchaser will not result in any penalty, premium, or variation of the rights,
remedies, benefits or obligations of any party thereunder.

3.15 Employee Matters.

(a) Schedule 3.15(a) sets forth a correct and complete list of all Employee
Plans.

(b) The Company has provided Purchaser with true and correct detailed
descriptions of all compensation, including salary, bonus and deferred
compensation paid or payable, for each officer, employee, consultant and
independent contractor of the Company for the fiscal year ended December 31,
2007 or is anticipated to receive compensation in excess of $100,000 for the
fiscal year ending December 31, 2008.

 

27



--------------------------------------------------------------------------------

(c) The Company is not a party to any labor or collective bargaining agreement
and there are no labor or collective bargaining agreements that pertain to the
employees of the Company. No labor organization or group of employees of the
Company has made a pending demand for recognition, and there are no
representation proceedings or petitions seeking a representation currently
pending or, to the Company’s Knowledge, threatened to be brought or filed with
the National Labor Relations Board or other labor relations tribunal. There is
no organizing activity involving the Company pending, or to the Company’s
Knowledge, threatened by any labor organization or group of employees of the
Company. There are no strikes, work stoppages, slowdowns, lockouts or similar
labor disputes, unfair labor practice charges, arbitrations, material
grievances, unfair employment practice charges or complaints, or other claims or
complaints against the Company, pending or, to the Company’s Knowledge,
threatened by or on behalf of any employee or group of employees of the Company.

3.16 Relationships with Affiliates. Except as set forth on Schedule 3.16, no
Person (except the Company) has, or since January 1, 2005 has had, any interest
in any property (whether real, personal, or mixed and whether tangible or
intangible), used in or pertaining to the Company’s business. Neither the
Company nor any Affiliate of the Company owns, or since January 1, 2005 has
owned, of record or as a beneficial owner, an equity interest or any other
financial or profit interest in any Person that has (a) had business dealings or
a material financial interest in any transaction with the Company other than
business dealings or transactions disclosed on Schedule 3.16, each of which has
been conducted in the ordinary course of business with the Company at
substantially prevailing market prices and on substantially prevailing market
terms, or (b) engaged in competition with the Company with respect to any of the
products and/or services of the Company in any market currently served by the
Company.

3.17 Environmental Matters.

(a) Except as set forth on Schedule 3.17:

(i) the Company and the Business is, and has been, in compliance with all
applicable Environmental Laws in all material respects;

(ii) the Assumed Real Property is, and during the Company’s lease or operation,
has been, in compliance with all applicable Environmental Laws;

(iii) the Company has obtained and currently maintains all Environmental Permits
applicable to its operations and is, and has been, in compliance with all
Environmental Permits in all material respects;

(iv) there is no Environmental Claim pending or, to the Company’s Knowledge,
threatened against or affecting the Company, or any Affiliate of the Company or
any Real Property currently or, to the Company’s Knowledge, formerly owned,
operated or leased by the Company, any predecessor, any Affiliate of the Company
or any former Subsidiary, and no facts, circumstances or conditions exist that
would reasonably be expected to form the basis of any such Environmental Claim;

(v) the Company nor any Affiliate of the Company has not received any notice of
or entered into or assumed by Contract or operation of any Legal Requirement or
otherwise, any material obligation, liability, order, decree, settlement,
Proceeding, judgment or injunction relating to or arising under Environmental
Laws;

 

28



--------------------------------------------------------------------------------

(vi) neither the execution and delivery of this Agreement by the Company, nor
the consummation by the Company of the transactions contemplated herein, nor
compliance by the Company with any of the provisions herein, will result in the
suspension, termination or revocation of, or a right of suspension, termination
or cancellation under, any Environmental Permit for the Business; and

(vii) there has been no material Release by the Company, or to the Company’s
Knowledge, by any third party, of any Hazardous Substance in, on, at, under or
from any properties currently or previously owned, leased or operated by the
Company, any predecessor, any Affiliate of the Company or any former Subsidiary
of the Company or, to the Company’s Knowledge, at any third-party location to
which the Company, any predecessor, any Affiliate of the Company or any former
Subsidiary of the Company transported or arranged for the disposal or treatment
of any Hazardous Substances.

(b) The Company has made available correct and complete copies of all
environmentally related audits, studies, reports, analyses and results of
investigations that have been performed with respect to currently or previously
owned, leased or operated properties of the Company, any predecessor, any
Affiliate of the Company or any former Subsidiary of the Company.

(c) Except as set forth on Schedule 3.17, there is not now, nor to the Company’s
Knowledge, has there been in the past, on, in or under any Real Property owned,
leased or operated by the Company, any predecessor, any Affiliate of the Company
or any former Subsidiary of the Company, (i) any underground storage tanks,
above-ground storage tanks, dikes, ponds, lagoons or impoundments, (ii) any
asbestos or asbestos-containing materials, (iii) any polychlorinated biphenyls
or (iv) any radioactive substances.

(d) None of the Company, any predecessor, any Affiliate of the Company or any
former Subsidiary of the Company has manufactured, distributed or otherwise
incorporated into any product that they manufactured or distributed, or ever
acquired any company or business that manufactured, distributed or otherwise
incorporated into any product that they manufactured or distributed, any
asbestos or asbestos-containing materials.

(e) None of the matters set forth on Schedule 3.17, individually or in the
aggregate, is reasonably likely to have a Material Adverse Effect.

3.18 Insurance. The Company maintains fire and casualty, workers compensation,
general liability, business interruption and product liability insurance (which
current policies are set forth on Schedule 3.18) that it believes to be
reasonably prudent for similarly sized and similarly situated businesses.
Schedule 3.18 sets forth all claims made under insurance policies since
January 1, 2005 and the premiums that apply with respect to such insurance
policies as of the date of this Agreement.

 

29



--------------------------------------------------------------------------------

3.19 Brokers. Except for the fees payable by the Company to Allen & Co., no
broker, investment banker or other Person is entitled to any broker’s, finder’s
or other similar fee or commission in connection with the transactions
contemplated by this Agreement.

3.20 Payments. The Company has not, directly or indirectly, paid or delivered or
agreed to pay or deliver any fee, commission or other sum of money or item of
property, however characterized, to any Person that is in any manner related to
the assets or the Business in violation of any Legal Requirement. Neither the
Company, nor any member, officer, director or employee of the Company has
received or, as a result of the consummation of the transactions contemplated by
this Agreement, will receive any rebate, kickback or other improper or illegal
payment from Person with whom the Company conducts or has conducted business.

3.21 Accuracy of Disclosure. This Agreement, the Disclosure Schedules, and any
of the certificates or documents to be delivered by the Company to Purchaser
under this Agreement, taken together, do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which such statements were made, not misleading.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

The Purchaser, where applicable, hereby represents and warrants to Sellers on
the date hereof and as of the Closing Date as follows:

4.01 Organization. Purchaser is a corporation duly incorporated and validly
existing under the laws of the State of Delaware.

4.02 Power, Consents; Absence of Conflicts. Purchaser has the requisite power
and authority to enter into and perform its obligations under this Agreement and
all agreements to which Purchaser is or will be a party that are required to be
executed pursuant to this Agreement (the Purchaser Ancillary Agreements). The
execution, delivery and performance by Purchaser of this Agreement and the
Purchaser Ancillary Agreements, and the consummation by Purchaser of the
transactions contemplated by this Agreement and the Purchaser Ancillary
Agreements:

(a) are within Purchaser’s corporate powers and are not in contravention of the
terms of its certificate of incorporate or bylaws, each as amended to date, and
have been duly authorized by all necessary corporate action;

(b) except for the entry of a Sale Order or as otherwise expressly provided in
this Agreement, do not require any approval or consent of, or filing with, any
Governmental Authority;

(c) do not conflict with or result in any breach or contravention of, any
material agreement to which Purchaser is a party or by which it is bound; and

(d) do not violate any Legal Requirement to which Purchaser may be subject.

 

30



--------------------------------------------------------------------------------

4.03 Binding Agreement. This Agreement and the Purchaser Ancillary Agreements
are (or upon execution will be) valid and legally binding obligations of
Purchaser, enforceable against Purchaser in accordance with the respective terms
hereof and thereof, except as enforceability against Purchaser may be
restricted, limited or delayed by applicable bankruptcy or other laws affecting
creditors’ rights generally and except as enforceability may be subject to
general principles of equity.

4.04 Brokers. No broker, investment banker or other Person is entitled to any
broker’s, finder’s or other similar fee or commission from Purchaser in
connection with the transactions contemplated by this Agreement.

4.05 Sufficiency of Funds. Purchase has sufficient funds available to pay the
Purchase Price and the Assumed Cure Amounts at Closing.

ARTICLE V

COVENANTS OF SELLERS

5.01 Advice of Changes. During the period from the date of this Agreement until
the earlier to occur of (a) the Effective Time and (b) the termination of this
Agreement in accordance with the provisions of Article XII, Sellers will
promptly advise the Purchaser in writing of: (i) the discovery by Sellers of any
event, condition, fact or circumstance occurring on or prior to the date of this
Agreement that would render any representation or warranty by the Company or
DESC contained in this Agreement untrue or inaccurate in any material respect;
(ii) any event, condition, fact or circumstance occurring subsequent to the date
of this Agreement that would render any representation or warranty by Sellers
contained in this Agreement, if made on or as of the date of such event or the
Closing Date (provided that representations and warranties that are confined to
a specific date shall speak as of that date), untrue or inaccurate in any
material respect; (iii) any Breach of any covenant or obligation of Sellers
pursuant to this Agreement or any Ancillary Agreement; (iv) any event,
condition, fact or circumstance that may make the timely satisfaction of any of
the conditions set forth in Article IX impossible or unlikely; and (v) any
Material Adverse Effect.

5.02 Conduct of Business.

(a) During the period from the date of this Agreement until the earlier to occur
of (a) the Effective Time and (b) the termination of this Agreement in
accordance with the provisions of Article XII, the Company shall, except as
contemplated by this Agreement or to the extent that Purchaser shall otherwise
consent in writing, carry on the Business in the usual, regular and ordinary
course, in substantially the same manner as heretofore conducted and in
compliance in all material respects with all applicable Legal Requirements and,
subject to orders of the Bankruptcy Court and otherwise to the requirements of
the Bankruptcy Code, pay its debts and Taxes when due, pay or perform other
material obligations when due, file all Tax Returns in the ordinary course of
business and use all commercially reasonable efforts consistent with past
practices and policies to (i) preserve intact its present business organization,
(ii) make available the services of its present officers and employees,
(iii) preserve its relationships with customers, suppliers, licensors,
licensees, distributors and others with which it has business dealings, (iv)

 

31



--------------------------------------------------------------------------------

maintain the Purchased Assets in good working condition and repair according to
the standards it has maintained as of the date of this Agreement, subject only
to ordinary wear and tear (including maintaining the intangible assets by making
all filings and paying all renewal fees), and (v) keep in full force all
insurance policies set forth on Schedule 3.18 and obtain, renew or extend any
insurance required for the Business and the Purchased Assets. In addition,
during that period, the Company will promptly notify Purchaser of any material
event involving the operation of the Business or the Purchased Assets consistent
with the agreements contained herein.

(b) In addition, during the period from the date of this Agreement until the
earlier to occur of (a) the Effective Time and (b) the termination of this
Agreement in accordance with the provisions of Article XII, except as provided
otherwise herein or as required by order of the Bankruptcy Court or as approved
or recommended by the Purchaser in writing, the Company and its Subsidiaries
will not, without the prior written consent of Purchaser:

(i) (A) materially revalue any of its assets, (B) except as required by GAAP,
make any change in Tax accounting methods, principles or practices, (C) agree to
any material audit assessment by any Tax authority, (D) enter into any closing
agreement affecting any Tax Liability of refund of the Company, (E) settle or
compromise any material Tax Liability or refund of the Company, (F) extend or
waive the application of any statute of limitations regarding assessment or
collection of any Tax of the Company, (G) make, revoke or amend any Tax election
of the Company, or (H) authorize, resolve, commit or agree to take any of the
actions prohibited by this Section 5.02(b)(i);

(ii) materially change its business practices or policies with respect to its
products and/or services or its customers;

(iii) institute (i) any increase in any compensation (including awards of
equity-based compensation) payable to any current or former director, officer or
employee of the Company or in any profit-sharing, bonus, incentive, deferred
compensation, insurance, pension, retirement, medical, hospital, disability,
welfare or other benefit made available to employees of the Company; or (ii) any
increase in severance or termination pay, except to the extent required under
any agreement in existence as of the date of this Agreement;

(iv) directly or indirectly, cause any state of affairs, action or omission that
constitutes, or could lead to, a Material Adverse Effect;

(v) enter into, modify or negotiate the terms of any material contracts
affecting any of the Purchased Assets;

(vi) fail to maintain appropriate levels of Inventory (other than dispositions
of Inventory in the ordinary course of business consistent with past practice);

(vii) allow to lapse or become abandoned any Intellectual Property Rights;

(viii) terminate any employee or independent contractor of the Company, except
in the ordinary course of business consistent with past practice;

 

32



--------------------------------------------------------------------------------

(ix) take any action inconsistent with this Agreement or with the consummation
of the transactions contemplated hereby; and

(x) agree to do any of the things described in the preceding Sections 5.02(b)(i)
through (ix).

5.03 Regulatory Approvals. Sellers shall provide evidence in form and substance
reasonably satisfactory to Purchaser that Sellers have obtained all Governmental
Authorizations (including any in connection with Environmental Laws) legally
required in connection with this Agreement and consummation of the transactions
contemplated herein, including evidence of the Company’s compliance with any
applicable Real Property transfer requirements or any voluntary cleanup
agreements.

5.04 Necessary Consents. If the assignment of any of the Purchased Assets
requires the consent of any Third Parties pursuant to Section 365 of the
Bankruptcy Code, then Sellers will use all commercially reasonable efforts to
obtain such consents and will take such other actions as may be necessary or
appropriate for Sellers to allow the consummation of the transactions provided
for herein and to facilitate and allow the Purchaser to carry on the Business
after the Closing Date, including, to the extent required by applicable
Environmental Law, the transfer, assignment, or securing of reissuance of any of
the Environmental Permits and the provision of required notices, and the
obtaining of any consents required to assign the Assumed Contracts and/or
Assumed Real Property to Purchaser, and such consents shall be in full force and
effect.

5.05 Securities Laws. Sellers shall use all reasonable efforts to assist
Purchaser to the extent necessary to comply with applicable federal and state
securities or “blue sky” laws or related laws of all jurisdictions applicable in
connection with the transactions contemplated by this Agreement.

5.06 Litigation. Sellers will notify Purchaser in writing promptly after
learning of any Proceeding by or before any Governmental Authority initiated or
threatened against Sellers relating to the Business or the Purchased Assets or
for the purpose or with the effect of enjoining or preventing the consummation
of any of the transactions contemplated by this Agreement, or that, if adversely
determined, would be reasonably expected to have a Material Adverse Effect. If
any Seller becomes subject to a review by the Internal Revenue Service or any
other Taxing agency or authority for periods prior to the Closing Date, and such
review has the potential to materially affect the Liability of Purchaser or any
of its Affiliates for any Taxes due with respect to a Taxable period ending
after the Closing Date, Sellers shall keep Purchaser informed on a regular basis
of the nature of such Proceedings and shall consider in good faith any
recommendations made by Purchaser as to the conduct and settlement of such
Proceedings. In no event will Sellers enter into any settlement or other
stipulation with respect to any such review without the written consent of the
Purchaser, which consent will not be unreasonably withheld, conditioned or
delayed.

5.07 Employment Matters.

(a) The Company agrees that, from and after the date hereof, Purchaser may offer
employment, effective as of the Closing, to any Persons employed by the Company,
which employment will become effective as of the Closing Date and only if the
Closing occurs. Only if the Closing occurs, any such Person who accepts such an
offer of employment with Purchaser shall be a Transferred Employee and shall be
employed by Purchaser on such terms and conditions as Purchaser and each such
Transferred Employee may mutually agree. Upon request of Purchaser, Sellers
shall provide Purchaser reasonable access to data (including computer data)
regarding the dates of hire, compensation, benefits, and job descriptions of the
Transferred Employees.

 

33



--------------------------------------------------------------------------------

(b) At Closing, Purchaser shall make available or establish such employee
benefit plans, programs and policies for the benefit of the Transferred
Employees and their eligible dependents as Purchaser shall elect to make
available to the Transferred Employees (the Purchaser Plans). With respect to
participation in any Purchaser Plans, Purchaser shall credit (i) each
Transferred Employee with his or her service with the Company between the
Petition Date and the Closing Date to the same extent such service would have
been credited had such service been with Purchaser, up to the priority limits
imposed by Section 507 of the Bankruptcy Code and (ii) the Transferred Employees
with all service recognized by the Company under the Employee Plans as service
with Purchaser for purposes of eligibility to participate and vesting under the
Purchaser Plans, but not for the purpose of benefit accruals, provided that the
foregoing shall not be construed to require crediting of service that would
result in duplication of benefits. Purchaser shall waive any coverage-waiting
period, pre-existing condition, and actively-at-work requirements under the
Purchaser Plans to the extent such conditions or requirements have been
satisfied under corresponding Employee Plans as of the Closing Date and shall
use commercially reasonable efforts to provide that any eligible expenses
incurred under the applicable Employee Plan before the Closing Date by a
Transferred Employee (and his or her dependents) during the calendar year of the
Closing and timely disclosed to Purchaser by such Transferred Employee in
accordance with the terms and conditions of the applicable Purchaser Plan shall
be taken into account for purposes of satisfying the applicable deductible,
coinsurance, and maximum out-of-pocket provisions, and applicable annual and/or
lifetime maximum benefit limitations of such applicable Purchaser Plan.

(c) The Company shall promptly notify Purchaser if any of the Company’s
directors or officers becomes aware that any of the key personnel set forth on
Schedule 5.07(c) intends to leave the Company’s employ.

(d) Purchaser shall adopt (i) the “standard procedure” for preparing and filing
IRS Forms W-2 (Wage and Tax Statements), as described in Revenue Procedure
2004-53. Under this procedure, Purchaser, as the successor employer, shall
provide Forms W-2 to all Transferred Employees reflecting all wages paid and
taxes withheld by Purchaser as the successor employer for the portion of the
calendar year beginning on the day after the Closing Date. The Company, as the
predecessor employer, shall provide Forms W-2 to all Transferred Employees
reflecting all wages paid and taxes withheld by the Company for the portion of
the calendar year beginning January 1, 2008 and ending on the Closing Date.
Purchaser shall adopt the “standard procedure” of Rev. Proc. 2004-53 for
purposes of IRS Forms W-4 (Employee’s Withholding Allowance Certificate) and W-5
(Earned Income Credit Advance Payment Certificate). Under this procedure,
Purchaser shall keep on file the Forms W-4 and W-5

 

34



--------------------------------------------------------------------------------

provided by the Transferred Employees for the period required by applicable
Legal Requirements concerning record retention. Purchaser shall obtain new IRS
Forms W-4 and W-5 with respect to each Transferred Employee.

(e) The parties hereto acknowledge and agree that all provisions contained in
this Section 5.07 are included for the sole benefit of the parties hereto, and
that nothing in this Agreement, whether express or implied, shall create any
third party beneficiary or other rights (i) in any other Person, including any
employee or former employee of the Company (including the Transferred
Employees), any participant in any employee benefit plan maintained by Purchaser
or any of its Affiliates, or any dependent or beneficiary thereof, or (ii) to
continued employment with Purchaser or any of its Affiliates.

5.08 Satisfaction of Closing Conditions. Sellers will use commercially
reasonable efforts to satisfy or cause to be satisfied all the conditions
precedent that are set forth in Article IX on or before the Closing Date.
Subject to the terms and conditions of this Agreement, Sellers will use
commercially reasonable efforts to cause the transactions contemplated by this
Agreement to be consummated and, without limiting the generality of the
foregoing, to obtain all consents and authorizations of Third Parties and to
make all filings with, and give all notices to, Third Parties that may be
necessary or reasonably required on their part in order to effect the
transactions contemplated hereby.

5.09 Change of Name. On or before the Closing Date, the Company shall (a) amend
its constitutive documents and take all other actions necessary to change its
name to one sufficiently dissimilar to the Company’s present name, in
Purchaser’s judgment, to avoid confusion; and (b) take all actions requested by
Purchaser to enable Purchaser to change its name to the Company’s present name.
In addition, from and after the Effective Time, the Company shall not use its
present name or any variation thereof.

5.10 Access to Information. During the period from the date of this Agreement
until the earlier to occur of (a) the Effective Time and (b) the termination of
this Agreement in accordance with the provisions of Article XII, subject to the
terms and conditions hereof relating to the confidentiality and use of
confidential and proprietary information, and subject to compliance with
applicable Legal Requirements, Sellers will provide Purchaser and its
representatives and agents with reasonable access, during regular business
hours, to the Assumed Real Property, files, books, records and offices of the
Company, including any and all information relating to Taxes, commitments,
Contracts, Leases, licenses, real, personal and intangible property (including
any Intellectual Property Rights), and financial condition. Sellers will cause
their accountants to cooperate with Purchaser and its representatives and agents
in making available all financial information reasonably requested, including
the right to examine all working papers pertaining to all financial statements
prepared or audited by such accountants.

5.11 Casualty. If, between the date of this Agreement and the Closing, any of
the Purchased Assets shall be destroyed or damaged in whole or in part by fire,
earthquake, flood, other casualty, or any other cause (Casualty), then Purchaser
shall have the option to: (a) acquire such Purchased Assets on an “as-is” basis
and take an assignment from the Company of all insurance proceeds payable to the
Company in respect of the Casualty, or (b) if Casualty would have a Material
Adverse Effect, terminate this Agreement and the transactions contemplated
hereby.

 

35



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS OF PURCHASER

6.01 Advice of Changes. During the period from the date of this Agreement until
the earlier to occur of (a) the Effective Time and (b) the termination of this
Agreement in accordance with the provisions of Article XII, Purchaser will
promptly advise the Company in writing of: (i) the discovery by Purchaser of any
event, condition, fact or circumstance occurring on or prior to the date of this
Agreement that would render any representation or warranty by Purchaser
contained in this Agreement untrue or inaccurate in any material respect;
(ii) any event, condition, fact or circumstance occurring subsequent to the date
of this Agreement that would render any representation or warranty by Purchaser
contained in this Agreement, if made on or as of the date of such event or the
Closing Date (provided that the representations and warranties that are confined
to a specific date shall speak only as of such date), untrue or inaccurate in
any material respect; (iii) any Breach of any covenant or obligation of the
Purchaser pursuant to this Agreement or any Purchaser Ancillary Agreement;
(iv) any event, condition, fact or circumstance that may make the timely
satisfaction of any of the conditions set forth in Article XI impossible or
unlikely; and (v) any material adverse effect on Purchaser.

6.02 Litigation. Purchaser will notify the Company in writing promptly after
learning of any Proceeding threatened or pending for the purpose or with the
probable effect of enjoining or preventing the consummation of any of the
transactions contemplated by this Agreement, or that would be reasonably
expected to have a material adverse effect on Purchaser.

6.03 Satisfaction of Conditions Precedent. Upon the terms and subject to the
conditions of this Agreement, Purchaser will use commercially reasonable efforts
to satisfy or cause to be satisfied all the conditions precedent that are set
forth in Article X on or before the Closing Date. Upon the terms and subject to
the conditions of this Agreement, Purchaser will use commercially reasonable
efforts to cause the transactions contemplated by this Agreement to be
consummated, and, without limiting the generality of the foregoing, to obtain
all consents and authorizations of Third Parties and to make all filings with,
and give all notices to, Third Parties that may be necessary or reasonably
required on its part in order to effect the transactions provided for herein.

ARTICLE VII

ADDITIONAL COVENANTS

7.01 Non-Competition; Non-Solicitation.

(a) Non-Competition. For a period of five (5) years after the Closing Date,
neither Seller shall, anywhere in the world, directly or indirectly invest in,
own, manage, operate, finance, control, advise, or render services to, or
guarantee the obligations of, any Person engaged in or planning to become
engaged in the Business or any business that competes with the Business (a
Competing Business); provided, however, that Sellers may purchase or

 

36



--------------------------------------------------------------------------------

otherwise acquire up to (but not more than) one percent (1%) of any class of the
securities of any Person (but may not otherwise participate in the activities of
such Person) if such securities are listed on any national or regional
securities exchange or have been registered under Section 12(g) of the Exchange
Act.

(b) Non-Solicitation. For a period of five (5) years after the Closing Date,
neither Seller shall, directly or indirectly, (i) contact or solicit any
customer of the Company as of the Closing Date for the purpose of (A) diverting
or influencing any such customer to purchase any products or services marketed,
sold, distributed or provided by the Company as of the Closing date from a
Competing Business or (B) marketing, selling, distributing or providing any
product or service that is, or is proposed to be, marketed, sold, distributed or
provided by the Company as of the Closing Date or (ii) interfere with, disrupt
or attempt to disrupt, any present or prospective relationship, contractual or
otherwise, between the Company and any vendor, supplier, dealer, distributor,
customer, employee, consultant or other person having business dealings with the
Company as of the Closing Date. For a period of five (5) years after the Closing
Date, neither Seller shall, directly or indirectly, hire or solicit for
employment as an employee or consultant any person who is or was an employee or
director of, or advisor or consultant to, the Company at the Closing or during
the period between January 1, 2007 and the Closing, without the written consent
of Purchaser, until such time as such Person has been separated from the Company
or Purchaser, as applicable, for a period of one (1) year.

(c) Modification of Covenant. If a Final Order of a Governmental Authority of
competent jurisdiction determines that any term or provision contained in
Section 7.01(a) or (b) is invalid or unenforceable, then the parties agree that
the court or tribunal will have the power to reduce the scope, duration, or
geographic area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision. This Section 7.01
will be enforceable as so modified after the expiration of the time within which
the judgment may be appealed. This Section 7.01 is reasonable and necessary to
protect and preserve Purchaser’s legitimate business interests and the value of
the Purchased Assets and to prevent any unfair advantage being conferred on
Sellers.

7.02 Further Assurances. Sellers agree that if, at any time before or after the
Effective Time, Purchaser considers or is advised that any further deeds,
assignments, assurances or other actions are reasonably necessary or desirable
to vest, perfect or confirm Purchaser’s assumption of the Assumed Liabilities,
Sellers shall execute and deliver all such proper deeds, assignments and
assurances and do all other things reasonably necessary to vest, perfect or
confirm title to such property or rights in Purchaser and take all such other
lawful and reasonably necessary action to carry out the purposes of this
Agreement. In addition, from and after the Closing Date, Sellers agree that they
will (i) remit to Purchaser all checks or payments received by them to which
Purchaser is entitled in connection with Purchaser’s purchase of the Purchased
Assets or assumption of the Assumed Liabilities and (ii) collect any and all
insurance proceeds arising from or relating to the Purchased Assets or the
Assumed Liabilities prior to the Effective Time and remit such sums directly to
Purchaser. Purchaser agrees that if, at any time before or after the Effective
Time, Sellers consider or are advised that any further instruments of assumption
or assurances are reasonably necessary or desirable to confirm Purchaser’s
assumption of the

 

37



--------------------------------------------------------------------------------

Assumed Liabilities, Purchaser shall execute and deliver all such proper
instruments and assurances and do all other things reasonably necessary to
confirm Purchaser’s assumption of the Assumed Liabilities, and take all such
other lawful and reasonably necessary action to carry out the purposes of this
Agreement.

7.03 Confidentiality. Each party agrees that it will treat in confidence all
documents, materials and other information that it shall have obtained regarding
the other party during the course of the negotiations leading to the
consummation of the transactions contemplated hereby (whether obtained before or
after the date of this Agreement), the investigation provided for herein and the
preparation of this Agreement and other related documents, and, in the event the
transactions contemplated hereby shall not be consummated, each party will
return to the other party all copies of nonpublic documents and materials that
have been furnished in connection therewith. Such documents, materials and
information shall not be communicated to any Third Party (other than, in the
case of Purchaser, to its counsel, accountants, financial advisors or lenders,
and in the case of Sellers, to their counsel, accountants or financial
advisors). No other party shall use any confidential information in any manner
whatsoever except solely for the purpose of evaluating the proposed purchase and
sale of the Purchased Assets; provided, however, that, after the Closing,
Purchaser may use or disclose any confidential information included in the
Purchased Assets or otherwise reasonably related to the Purchased Assets or the
business conducted therewith. The obligation of each party to treat such
documents, materials and other information in confidence shall not apply to any
information that (i) is or becomes available to such party from a source other
than such party, (ii) is or becomes available to the public other than as a
result of disclosure by such party or its agents, (iii) is required to be
disclosed under applicable law or judicial process, but only to the extent it
must be disclosed or (iv) such party reasonably deems necessary to disclose to
obtain any of the consents or approvals contemplated hereby. In addition, the
Reciprocal Non-Disclosure Agreement dated May 20, 2008 between New Enterprise
Associates 12, L.P. and DESC shall be deemed incorporated herein as if set forth
in full. To the extent Sellers are permitted to disclose the existence or terms
of confidentiality agreements entered into by or on behalf of Sellers with any
Person in connection with the transactions contemplated hereby, Sellers hereby
assign to Purchaser, effective at the Closing, its rights under all such
confidentiality agreements to the extent that such rights relate to Sellers.
Copies of such confidentiality agreements shall be provided to Purchaser on the
Closing Date.

7.04 Accounts Receivable/Collections. After the Closing, the Company shall
permit, and hereby authorizes, Purchaser to collect, in the name of the Company,
all Accounts Receivable constituting part of the Purchased Assets and to endorse
with the name of the Company for deposit in Purchaser’s account any checks or
drafts received in payment thereof. The Company shall promptly deliver to
Purchaser any cash, checks or other property that it may receive after the
Closing in respect of any Accounts Receivable or other asset constituting part
of the Purchased Assets.

 

38



--------------------------------------------------------------------------------

ARTICLE VIII

BANKRUPTCY PROCEDURES, ETC.

8.01 Filing of Sale Motion; Entry of Purchaser Protection and Bidding Procedures
Order; Additional Seller. Promptly following, but no later than two (2) Business
Days after the date of this Agreement, Sellers shall file the Sale Motion and
such other motions as are necessary to implement the transactions contemplated
by this Agreement. Sellers shall request a prompt hearing relative to, and shall
use commercially reasonable efforts to obtain, entry of the Purchaser Protection
and Bidding Procedures Order. From and after the date of this Agreement, to the
extent that any Affiliate of Sellers acquires, owns or holds any portion of the
Purchased Assets or conducts any portion of the Business and initially is not a
party hereto, Sellers shall cause each such Affiliate to become a party to this
Agreement as an additional Seller.

8.02 Other Filings. The parties agree that, based upon the current facts known
to them, no Other Filings (as hereinafter defined) are required. Notwithstanding
the foregoing, in the event that Other Filings are required, as promptly as
practicable after the date of this Agreement, each of Sellers and Purchaser will
prepare and file any other filings required to be filed by them under the
Exchange Act, the Securities Act or any other federal, state or foreign laws
relating to the transactions contemplated by this Agreement (the Other Filings).
Sellers and Purchaser each shall promptly supply the other with any information
that may be required in order to effectuate any filings pursuant to this
Section 8.02.

8.03 Assumed Contracts; Rejected Contracts.

(a) Assumed Contracts. Subject to the approval of the Bankruptcy Court and
pursuant to the Executory Contract Assumption and Assignment Order, the Assumed
Contracts will be assumed by Sellers and assigned to Purchaser or Purchaser’s
designee on the Closing Date under Section 365 of the Bankruptcy Code. In the
Sale Motion, or in such additional or subsequent motions as may be appropriate,
Sellers will seek authority to assume and assign the Assumed Contracts to
Purchaser (or Purchaser’s designee) in accordance with Section 365 of the
Bankruptcy Code. All Assumed Contracts shall be assigned to and assumed by
Purchaser (or Purchaser’s designee) at the Closing. Subject to the following
right of Sellers to reject any Contract, the final determination of which
Contracts Sellers will assume and assign to Purchaser shall be within the sole
discretion of Purchaser. At the Closing, Purchaser shall be responsible for
paying all Assumed Cure Amounts and the Company shall be responsible for paying
any cure amounts in excess of the Assumed Cure Amounts out of Purchase Price
proceeds.

(b) Rejected Contracts. Schedule 8.03(b) will be delivered by Sellers on or
prior to the Schedule Delivery Date and will contain an initial schedule of
Rejected Contracts. On or prior to the day that is one (1) day prior to the Bid
Deadline, Purchaser may, by written notice to Sellers, designate additional
Contracts as Rejected Contracts to be included in an amended Schedule 8.03(b).
Upon any such amendment to Schedule 8.03(b), Schedule 2.01(e) shall be amended
accordingly to remove any contracts designated as Rejected Contracts. Subsequent
to the Bankruptcy Court’s entry of the Purchaser Protection and Bidding
Procedures Order and prior to Closing, Sellers shall consult with Purchaser
about any Rejected Contract Sellers seek to reject and consider in good faith
Purchaser’s opinions on any such rejection, in recognition of Purchaser’s bona
fide interest in preserving to the maximum extent possible the Contracts that
Purchaser believes are reasonably necessary to the continued operation and
financial viability of the Business after Closing, but Sellers shall have the
right in their discretion to reject any Contract other than any Assumed Contract
that in their judgment Sellers believe must be rejected to maintain the
viability of the Business prior to the Closing Date or to comply with any order
of the Bankruptcy Court.

 

39



--------------------------------------------------------------------------------

8.04 Bankruptcy Court Approval.

(a) Sellers shall use all commercially reasonable efforts to obtain Bankruptcy
Court approval of the Sale Order which, among other things, will contain
findings of fact and conclusions of law (i) finding that this Agreement was
proposed by the parties in good faith and represents the highest and best offer
for the Purchased Assets; (ii) finding that Purchaser is a good faith purchaser
under Section 363(m) of the Bankruptcy Code and that the provisions of
Section 363(n) of the Bankruptcy Code have not been violated; (iii) authorizing
and directing Sellers to consummate the transaction contemplated by this
Agreement and sell only the Purchased Assets to Purchaser pursuant to this
Agreement and Sections 363 and 365 of the Bankruptcy Code, free and clear of all
Encumbrances (including any and all “interests” in the Purchased Assets within
the meaning of Section 363(f) of the Bankruptcy Code), other than the Assumed
Liabilities and the Permitted Encumbrances, such that Purchaser shall not incur
any liability as a successor to the Business; (iv) authorizing and directing
Sellers to execute, deliver, perform under, consummate and implement, this
Agreement, together with all additional instruments and documents that may be
reasonably necessary or desirable to implement the foregoing; (v) finding that
Purchaser is not a successor in interest to Sellers or otherwise liable for any
Retained Liability, (vi) finding that Purchaser’s acquisition of the Purchased
Assets and assumption of the Assumed Liabilities does not reflect a significant
continuity of the business of Sellers and permanently enjoins each and every
holder of a Retained Liability from commencing, continuing or otherwise pursuing
or enforcing any remedy, claim or cause of action against Purchaser relative to
such Retained Liability; (vii) finding that the sale of the Purchased Assets
does not constitute a sub rosa plan of reorganization; and (viii) directing
Sellers, at the direction of the Purchaser, to immediately consummate the sale
of the Purchased Assets without awaiting the expiration of any applicable time
period for appealing the Sale Order.

(b) Sellers shall use all commercially reasonable efforts to obtain Bankruptcy
Court approval of the Executory Contract Assumption and Assignment Order.

(c) Sellers shall use all commercially reasonable efforts to obtain Bankruptcy
Court approval of the Purchaser Protection and Bidding Procedures Order that,
among other things, (i) approves and makes binding the Sellers’ entry into this
Agreement, (ii) approves the Break-Up Fee, (iii) provides that Purchaser’s claim
to the Break-Up Fee, shall, in the event Sellers elect to sell the Purchased
Assets to a Qualified Bidder, constitute a first priority lien against and be
paid out of the proceeds of the sale to such Qualified Bidder or out of the
proceeds of any other sale, transfer or other disposition of the Purchased
Assets, (iii) establishes a date by which initial Qualified Bids must be
submitted, (iv) establishes the Sale Hearing procedures for an auction at which
only Qualified Bidders who have previously submitted a Qualified Bid may bid,
(v) sets the Minimum Incremental Bid Amount at Three Hundred Fifty Thousand
Dollars ($350,000) for the initial incremental bid and Two Hundred Fifty
Thousand Dollars ($250,000) for any additional incremental bids and
(vi) requires Sellers to promptly provide a copy of any Qualified Bid to
Purchaser and to any Qualified Bidder who has submitted a Qualified Bid.

 

40



--------------------------------------------------------------------------------

(d) Sellers shall promptly make any filings, take all actions, and use its
commercially reasonable efforts to obtain any and all other approvals and orders
necessary or appropriate, or as otherwise reasonably requested by Purchaser, for
consummation of the transactions contemplated by this Agreement , subject to its
obligations to comply with any order of the Bankruptcy Court.

(e) In the event an appeal is taken, or a stay pending appeal is requested, from
the Sale Order, the Executory Contract Assumption and Assignment Order or the
Purchaser Protection and Bidding Procedures Order, Sellers shall immediately
notify Purchaser of such appeal or stay request and shall provide to Purchaser
within one (1) business day a copy of the related notice of appeal or order of
stay. Sellers shall also provide Purchaser with written notice of any motion or
application filed in connection with any appeal from either of such orders.

(f) Purchaser shall cooperate in providing such information and evidence as is
reasonably necessary to obtain the orders described in this Section 8.04.

8.05 Break-Up Fee; Deposit. In the event of a termination of this Agreement
pursuant to Section 12.01(a)(iv)(A), the Company will pay to NEA LLC an amount
equal to $315,000 (the Break-Up Fee). In the event of a termination of this
Agreement by Sellers pursuant to Section 12.01(a)(ii) as a result of a material
Breach by Purchaser, the Company shall be entitled to retain the Deposit as
liquidated damages, with such retention serving as the sole and exclusive remedy
of Sellers for any termination hereof.

8.06 Defense of Orders. Sellers, at their sole cost and expense, shall defend
the Sale Order in the event that Purchaser elects, in its sole discretion, to
close the purchase of the Purchased Assets notwithstanding the pendency of any
motion for reconsideration or appeal of such Orders and shall promptly reimburse
Purchaser for its reasonable attorneys’ fees and costs in entering an appearance
and in participating in such reconsideration or appeal.

8.07 No Solicitation. From and after the date of this Agreement until the entry
of the Purchaser Protection and Bidding Procedures Order, neither Seller nor any
of their respective members, directors, employees, accountants, attorneys, or
other agents or representatives shall, directly or indirectly, solicit a
Competing Proposal. After entry of the Purchaser Protection and Bidding
Procedures Order, Sellers shall be entitled to give such notice of the Purchaser
Protection and Bidding Procedures Order as the Bankruptcy Court requires to
respond to and discuss any Competing Proposals from a Qualified Bidder, to
provide information, including due diligence materials, to Qualified Bidders and
to negotiate and discuss any Qualified Bid; provided, however, that Sellers
shall provide Purchaser with copies of all Competing Proposals and other related
communications received from third parties within one (1) Business Day after
Sellers’ receipt thereof. Nothing in this Section 8.07 shall require the
divulgence of the identity of any third party making a Competing Proposal in
violation of any confidentiality agreement with such third party.

8.08 Certain Tax Matters.

(a) Cooperation. Purchaser and Sellers shall, and shall cause their respective
Affiliates, officers, employees, agent, auditors and representatives reasonably
to furnish or cause

 

41



--------------------------------------------------------------------------------

to be furnished to each other, upon request, as promptly as practicable, such
information and assistance relating to the Business and the Purchased Assets
(including access to books and records) as is reasonably necessary for the
filing of all Tax Returns, the making of any election relating to Taxes, the
conduct of any audit by any taxing authority, and the prosecution of any defense
or claim, suit or proceeding relating to any Tax. Purchaser and Sellers shall
cooperate with each other in the conduct of any audit or other proceeding
relating to Taxes involving the Purchased Assets or the Business.

(b) Transfer Taxes. Notwithstanding Section 8.08(c), except as hereinafter
provided, any sales, use, purchase, transfer, franchise, deed, fixed asset,
stamp, documentary stamp, registration and other such Taxes, and all conveyance
fees, recording charges and other fees and charges (including any penalties and
interest) (collectively, “Transfer Taxes”) which may be payable by reason of the
transfer of the Purchased Assets shall by borne and timely paid by Purchaser
when due, and Purchaser shall, at its own expense, file all necessary Tax
Returns and other documentation with respect to all such Transfer Taxes, and, if
required, Sellers shall, and shall cause their Affiliates to, join in the
execution of any such Tax Returns and other documentation. Sellers shall prepare
and file in a timely manner, all applicable forms and returns necessary to allow
the transfer of the Purchased Assets on the Closing Date to be exempt, to the
extent possible under applicable Legal Requirements, from the payment of
Transfer Taxes.

(c) Apportionment of Taxes. Except as provided in Section 8.08(b):

(i) Sales and use Taxes with respect to the Purchased Assets relating to a
Straddle Period shall be apportioned in the following manner: the amount of
sales and use Taxes allocated to the Pre-Closing Tax Period or Post-Closing Tax
Period included in the Straddle Period shall be determined by closing the books
of the Company as of the close of business on the Closing Date and by treating
each of such Pre-Closing Tax Period and Post-Closing Tax Period as a separate
taxable year.

(ii) Property Taxes relating to a Straddle Period shall be apportioned in the
following manner: the amount of Property Taxes allocated to the Pre-Closing Tax
Period included in a Straddle Period shall be equal to the total amount of such
Property Taxes for the Straddle Period multiplied by a fraction, the numerator
of which is the number of days in the Pre-Closing Tax Period included in the
Straddle Period and the denominator of which is the total number of days in the
Straddle Period. The amount of Property Taxes attributable to the Post-Closing
Tax Period included in a Straddle Period shall be equal to the total amount of
Property Taxes for the Straddle Period less the amount of Property Taxes
attributable to the Pre-Closing Tax Period included in the Straddle Period.

(iii) Sellers shall be liable for (and shall promptly reimburse Purchaser to the
extent Purchaser shall have paid) that portion of sales, use and Property Taxes
relating to, or arising in respect of, Pre-Closing Tax Periods.

 

42



--------------------------------------------------------------------------------

ARTICLE IX

CONDITIONS TO OBLIGATIONS OF SELLERS

Sellers’ obligations hereunder are subject to the fulfillment or satisfaction,
on and as of the Closing, of each of the following conditions (any one or more
of which may be waived by Sellers, but only in writing signed on behalf of
Sellers):

9.01 Accuracy of Representations and Warranties; Performance of Covenants. Each
of the representations and warranties of Purchaser set forth in Article IV of
this Agreement shall be true and correct in all material respects (or in all
respects, to the extent any such representation and warranty is already
qualified by materiality) on and as of the date hereof and on and as of the
Closing Date with the same effect as though such representations and warranties
had been made on and as of the Closing Date, except that to the extent such
representations and warranties address matters only as of a particular date,
such representations and warranties shall, to such extent, be true and correct
on and as of such particular date as if made on and as of such particular date.
Purchaser shall have performed and complied in all material respects with all of
its covenants, agreements and conditions required to be performed, satisfied or
complied with by it hereunder on or prior to the Closing.

9.02 Compliance with Law. There shall be no Order by any Governmental Authority
or any other fact or circumstance that would prohibit or render illegal the
transactions contemplated by this Agreement.

9.03 Government Consents. There shall have been obtained at or prior to the
Closing Date such permits or authorizations, and there shall have been taken
such other actions, as may be required to consummate the sale of Purchased
Assets by any Governmental Authority having jurisdiction over the parties hereto
and the actions herein proposed to be taken, including but not limited to
satisfaction of all requirements under applicable federal and state securities
or “blue sky” laws.

9.04 Absence of Litigation. No litigation or proceeding shall be pending that
could reasonably be expected to have the effect of enjoining or preventing the
consummation, or altering the terms, of any of the transactions provided for in
this Agreement. No litigation or proceeding shall be pending that could
reasonably be expected to have a material adverse effect on Purchaser that has
not been previously disclosed to Sellers herein.

9.05 Sale Order. The Bankruptcy Court shall have entered the Sale Order.

9.06 Other Deliveries. Purchaser shall have delivered the following to the
Company:

(a) the Purchase Price in accordance with Section 2.03(b);

(b) an assumption agreement, fully executed by Purchaser, in form and substance
reasonably acceptable to Sellers, pursuant to which Purchaser shall assume the
future payment and performance of the Assumed Liabilities;

(c) copies of resolutions duly adopted by the board of directors of Purchaser
authorizing and approving Purchaser’s execution and delivery of this Agreement
and the transactions contemplated by this Agreement, certified as true and in
full force and effect as of the Closing Date by an appropriate officer of
Purchaser;

 

43



--------------------------------------------------------------------------------

(d) certificates of the duly authorized President or a Vice President of
Purchaser certifying that, except as expressly limited to a specific date, each
of the representations and warranties of Purchaser contained in this Agreement
are true and correct on and as of the Closing Date in all material respects, and
that each and all of the terms, covenants and agreements to be complied with or
performed by Purchaser on or before the Closing Date have been complied with and
performed in all material respects;

(e) certificates of incumbency for the officer(s) of Purchaser executing this
Agreement and other Closing documents, dated as of the Closing Date; and

(f) such other agreements, instruments and documents as Sellers reasonably deem
necessary to effect the transactions contemplated by this Agreement.

ARTICLE X

CONDITIONS TO OBLIGATIONS OF PURCHASER

The obligations of Purchaser hereunder are subject to the fulfillment or
satisfaction on, and as of the Closing, of each of the following conditions (any
one or more of which may be waived by Purchaser, but only in a writing signed on
behalf of Purchaser):

10.01 Accuracy of Representations and Warranties; Performance of Covenants. Each
of the representations and warranties of the Company set forth in Article III
shall be true and correct in all material respects (or in all respects, to the
extent any such representation and warranty is already qualified by materiality)
on and as of date hereof (subject to the delivery by Sellers to Purchaser of the
Disclosure Schedules in accordance with Section 10.10) and on and as of the
Closing Date with the same effect as though such representations and warranties
had been made on and as of the Closing Date, except that, to the extent such
representations and warranties address matters only as of a particular date,
such representations and warranties shall, to such extent, be true and correct
on and as of such particular date as if made on and as of such particular date.
Sellers shall have performed and complied in all material respects with all of
their covenants, agreements and conditions required to be performed, satisfied
or complied with by them hereunder on or prior to the Closing.

10.02 Absence of Material Adverse Effect. Since the Latest Balance Sheet Date,
there shall have been no Material Adverse Effect.

10.03 Compliance with Law. There shall be no Order by any Governmental
Authority, or any other fact or circumstance, that would prohibit or render
illegal the transactions contemplated by this Agreement.

10.04 Government Consents; No Injunction. There shall have been obtained at or
prior to the Closing Date such permits or authorizations, and there shall have
been taken such other actions, as may be required to consummate the sale of
Purchased Assets by any Governmental Authority having jurisdiction over the
parties and the actions herein proposed to be taken, including but not limited
to satisfaction of all requirements under applicable federal and state
securities or “blue sky” laws.

 

44



--------------------------------------------------------------------------------

10.05 Third-Party Consents; Assignments; Other Documents. If the assignment of
any of the Purchased Assets requires the consent of any Third Parties pursuant
to Section 365 of the Bankruptcy Code, then Sellers shall have obtained, and
Purchaser shall have received from Sellers: (a) duly executed copies of all
material Third-Party consents, approvals, assignments, waivers, authorizations,
permits or other certificates set forth on Schedule 3.03(b) and, to the extent
necessary, (b) any other written consents, assignments, waivers, authorizations
or other certificates where, in the case of this clause (b), the failure to have
received the same would have a Material Adverse Effect on the Purchased Assets
or the business to be conducted with the Purchased Assets by Purchaser,
including any consents required to assign any of the Assumed Contracts or
Assumed Real Property, and such consents shall be in full force and effect.

10.06 Absence of Litigation. No litigation or proceeding shall be pending that
could reasonably be expected to have the effect of enjoining or preventing the
consummation, or altering the terms, of any of the transactions provided for in
this Agreement. No litigation or proceeding shall be pending that could
reasonably be expected to have a Material Adverse Effect on Sellers, the
Purchased Assets, the Assumed Liabilities or the business to be conducted with
the Purchased Assets by Purchaser.

10.07 Sale Motion; Completion of Auction. Sellers shall have (a) filed a Sale
Motion with the Bankruptcy Court within two (2) Business Days after the date of
this Agreement and (b) completed an auction with respect to the Purchased
Assets, in accordance with the applicable provisions of the Bankruptcy Code, not
later than July 10, 2008.

10.08 Sale Order. The Bankruptcy Court shall have entered, not later than
July 14, 2008, in form and substance satisfactory to the Purchaser, the Sale
Order, and the Sale Order shall have thereafter become a Final Order.
Notwithstanding the foregoing, nothing in this Agreement shall preclude Sellers
from consummating the transactions contemplated herein if Purchaser, in its sole
discretion, waives the requirement that the Sale Order shall have become a Final
Order. No notice of such waiver of this condition or any other condition to the
Closing need be given except to Sellers, it being the intention of the parties
hereto that Purchaser shall be entitled to, and is not waiving, the protection
of Section 363(m) of the Bankruptcy Code, the mootness doctrine and any similar
statute or body of law if the Closing occurs in the absence of the Sale Order
becoming a Final Order.

10.09 Employment Arrangements. Purchaser and each of the individuals set forth
on Schedule 10.09 shall have entered into employment arrangements satisfactory
to Purchaser.

10.10 Disclosure Schedules. (a) Sellers shall, as soon as practicable after the
date of this Agreement, and in no event later than three (3) Business Days after
the date hereof (the “Disclosure Schedules Delivery Date”), have delivered to
Purchaser the Disclosure Schedules in their entirety, and (b) following
Purchaser’s review of such Disclosure Schedules, Purchaser shall be satisfied,
in its sole discretion, with the form and substance of such Disclosure
Schedules.

10.11 Other Deliveries. Sellers shall have delivered to Purchaser the following:

(a) deeds containing special warranties of title and, where applicable,
assignments of lease, in form and substance reasonably acceptable to Purchaser,
fully executed by Sellers in recordable form, conveying to Purchaser good and
marketable fee title to the Assumed Real Property and valid leasehold title to
the leased Real Property, free and clear of all Encumbrances other than the
Permitted Encumbrances;

 

45



--------------------------------------------------------------------------------

(b) bills of sale and assignment, fully executed by Sellers, in form and
substance reasonably acceptable to Purchaser, conveying to Purchaser good and
valid title to all Purchased Assets other than the Assumed Real Property, free
and clear of all Encumbrances;

(c) assignments, fully executed by Sellers, in form and substance acceptable to
Purchaser, conveying Sellers’ interests in the Assumed Contracts to Purchaser;

(d) assignments of all Company IP Rights and customary separate assignments of
all registered trademarks, servicemarks, patents and copyrights, and all
applications therefore, duly executed by the Company;

(e) an entered copy of the Sale Order;

(f) copies of resolutions or equivalent instruments duly adopted by the
governing body of each Seller and, if required, the stockholders of each Seller,
authorizing and approving the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, certified as true and in
full force and effect as of the Closing Date by the appropriate officers and/or
stockholders of each Seller;

(g) certificates of the duly authorized President or Vice President or similar
officer of the Company certifying that, except where expressly limited to a
specific date, each of the representations and warranties of the Company
contained in this Agreement are true and correct on and as of the Closing Date
in all material respects, that each and all of the terms, covenant and
agreements to be complied with or performed by the Company on or before the
Closing Date have been complied with and performed in all material respects, and
that no Material Adverse Effect has occurred;

(h) certificates of the duly authorized President or Vice President or similar
officer of DESC certifying that each and all of the terms, covenant and
agreements to be complied with or performed by DESC on or before the Closing
Date have been complied with and performed in all material respects;

(i) certificates of incumbency or evidence of appropriate power of attorney for
the respective directors or officers of each Seller executing this Agreement,
the Sellers Ancillary Agreements and other Closing documents, dated as of the
Closing Date;

(j) certification that each Seller is not a foreign person, dated as of the
Closing Date and in the form and substance required under the Treasury
Regulations issued pursuant to Section 1445 of the Code so that Purchaser is
exempt from withholding any portion of the Purchase Price thereunder; and

 

46



--------------------------------------------------------------------------------

(k) such other instruments, agreements, certificates and documents as Purchaser
reasonably deems necessary to effect the transactions contemplated by this
Agreement.

ARTICLE XI

INDEMNITY

11.01 Indemnification. From and after the Closing Date, Sellers (each, an
Indemnifying Party), jointly and severally, shall indemnify and hold harmless
Purchaser and its Affiliates, and their respective stockholders, partners,
members, directors, officers, employees and other agents and representatives
from and against any and all direct and indirect liabilities, judgments, claims,
suits, proceedings, settlements, losses, damages, fees, Encumbrances, Taxes,
penalties, interest obligations, expenses (including costs of investigation and
defense and reasonable attorney and other professional advisor and consulting
fees and expenses) (collectively, Losses) incurred or suffered by Purchaser or
any such Person (each, an Indemnified Party) arising from, by reason of or, in
connection with (a) any misrepresentation or breach or alleged misrepresentation
or breach of any representation or warranty of the Company contained in this
Agreement or any certificate or other document or agreement delivered by the
Company pursuant to this Agreement or (b) the nonfulfillment by the Company or
DESC of any covenant or agreement made by the Company or DESC in this Agreement
or any document or agreement delivered in connection with this Agreement.

11.02 Proceedings.

(a) The Indemnified Party shall give prompt notice to the Indemnifying Party of
the assertion of its claim for indemnity, including the commencement of any
Proceeding by any third party in respect of which indemnity may be sought (a
Third Party Claim). The failure of the Indemnified Party to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
hereunder, except to the extent such failure shall have adversely prejudiced the
Indemnifying Party.

(b) The Indemnifying Party will notify the Indemnified Party as soon as
practicable whether the Indemnifying Party disputes its liability to the
Indemnified Party with respect to the claim described in the notice delivered
pursuant to Section 11.02(a) and/or whether the Indemnifying Party desires, at
its sole cost and expense, to be responsible for payment of all Losses arising
with respect to the claim and to defend the Indemnified Party against a Third
Party Claim described therein.

(c) If the Indemnifying Party notifies the Indemnified Party that the
Indemnifying Party desires to defend the Indemnified Party with respect to a
Third Party Claim pursuant to this Section 11.02, then the Indemnifying Party
shall be entitled to assume the control of the defense or settlement of such
Third Party Claim in accordance with the provisions of this Section 11.02, and
if requested by the Indemnifying Party, the Indemnified Party will cooperate
with the Indemnifying Party and its counsel in defending or settling the Third
Party Claim the defense or settlement of which the Indemnifying Party elects to
control, including by furnishing or causing to be furnished such records,
information and testimony, and attending

 

47



--------------------------------------------------------------------------------

such conferences, discovery proceedings, hearings, trials or appeals, as may be
reasonably requested in connection therewith, and, if appropriate and related to
the Third Party Claim in question, in making any counterclaim against the Person
asserting the Third Party Claim, or any cross-claim against any Person;
provided, however, that the Indemnifying Party shall obtain the prior written
consent of the Indemnified Party (which shall not be unreasonably withheld or
delayed) before entering into any settlement of such Third Party Claim if the
settlement does not provide for full indemnity of and/or release of the
Indemnified Party from all liabilities and obligations with respect to such
Third Party Claim, the settlement imposes injunctive or other equitable relief
against the Indemnified Party or any of its Affiliates or the settlement could
adversely affect the Tax liability of the Indemnified Party or any of its
Affiliates for any post-Closing taxable period (or portion thereof). The
Indemnified Party may retain separate counsel of its choice at the cost and
expense of the Indemnifying Party to represent it in, but not control, any
defense or settlement of any Third Party Claim controlled by the Indemnifying
Party pursuant to this Section 11.02.

11.03 Adjustment. The parties to this Agreement agree that any indemnification
payments made pursuant to this Agreement shall be treated for Tax purposes as an
adjustment to the Purchase Price, unless otherwise required by any Legal
Requirement.

11.04 Survival. No claim may be made or suit instituted seeking indemnification
pursuant to Section 11.01 unless a written notice is provided to the
Indemnifying Party at any time prior to 5:00 p.m. (EST) on the date which is six
(6) months after the Closing Date.

11.05 Holdback Amount. All claims for indemnification against Sellers shall be
satisfied by retaining amounts included in the Holdback Amount and the total
indemnification obligations of Sellers for claims for indemnification pursuant
to Section 11.01 shall not exceed the Holdback Amount.

ARTICLE XII

TERMINATION

12.01 Termination of Agreement.

(a) Notwithstanding anything herein to the contrary, this Agreement may be
terminated, and the transactions contemplated by this Agreement abandoned, upon
notice by the terminating party to the other parties:

(i) at any time before the Closing, by mutual written consent of Purchaser and
Sellers;

(ii) at any time before the Closing, by Purchaser on the one hand, or Sellers on
the other hand, in the event of material Breach of this Agreement by the
non-terminating party or if the satisfaction of any condition to such party’s
obligations under this Agreement becomes impossible or impracticable with the
use of commercially reasonable efforts and the failure of such condition to be
satisfied is not caused by a Breach by the terminating party;

 

48



--------------------------------------------------------------------------------

(iii) at any time after July 31, 2008, by either party if the Transaction has
not been consummated on or before such date; provided, however, that the right
to terminate this Agreement pursuant to this Section 12.01(a)(iii) shall not be
available to a party if such party’s failure to fulfill any obligation under
this Agreement shall have been the proximate cause of the failure of the Closing
Date to have occurred on or prior to such date; or

(iv) by Purchaser: (A) if the Bankruptcy Court approves a Qualified Bid by a
Qualified Bidder other than Purchaser or if Seller accepts a Qualified Bid by a
Qualified Bidder other than Purchaser; (B) if Sellers elect to pursue a
Stand-Alone Plan; (C) if Sellers shall not have delivered the Disclosure
Schedules to Purchaser in accordance with Section 10.10 (but only if Purchaser
exercises such right to terminate within three (3) Business Days after the
Disclosure Schedules Delivery Date);or (D) if both the Sale Order and the
Executory Contract Assumption and Assignment Agreement shall not have been
entered by July 14, 2008 (but only if Purchaser exercises such right to
terminate within five (5) Business Days thereafter).

(b) If this Agreement is validly terminated pursuant to this Section 12.01, this
Agreement will be null and void, and there will be no Liability on the part of
any party (or any of their respective officers, directors, trustees, employees,
agents, consultants or other representatives) except that Sellers’ obligations
under Sections 12.01(c) and (e) and Purchaser’s obligations under
Section 12.01(d) shall survive any termination and shall apply thereafter to the
extent applicable and as set forth herein.

(c) If this Agreement is terminated for any reason, other than a termination by
Sellers pursuant to Section 12.01(a)(ii) as a result of a material Breach by
Purchaser, the Escrow Agent shall return the Deposit and any accrued interest
thereon to Purchaser.

(d) If this Agreement is terminated by Sellers pursuant to Section 12.01(a)(ii)
as a result of a material Breach by Purchaser, the Escrow Agent shall deliver
the Deposit and any accrued interest thereon to the Company.

(e) If Purchaser elects to terminate this Agreement pursuant to
Section 12.01(a)(iv)(A), then NEA LLC, upon the consummation of a Qualified Bid
by a Qualified Bidder other than the Purchaser, shall be entitled to the
Break-Up Fee, and the Company shall pay to NEA LLC the Break-Up Fee by wire
transfer of immediately available funds to an account designated by NEA LLC at
the closing of such transaction involving a Qualified Bid by a Qualified Bidder
other than Purchaser that is approved by the Bankruptcy Court and accepted by
Sellers, from the proceeds of the transaction.

(f) Upon any termination of this Agreement, receipt of the Break-Up Fee and/or
the Deposit, as applicable, pursuant to this Section 12.01 shall be the sole and
exclusive remedy of the party receiving such amounts for any termination hereof.

ARTICLE XIII

MISCELLANEOUS

13.01 Entire Agreement. This Agreement, the Ancillary Agreements and the
Disclosure Schedules hereto constitute the entire understanding and agreement of
the parties hereto with

 

49



--------------------------------------------------------------------------------

respect to the subject matter hereof and supersede all prior and contemporaneous
agreements or understandings, inducements or conditions, express or implied,
written or oral, between the parties with respect to the subject matter hereof.
The express terms hereof control and supersede any course of performance or
usage of trade inconsistent with any of the terms hereof.

13.02 Assignment; Binding Upon Successors and Assigns. The rights and
obligations of any party under this Agreement shall not be assignable by such
party hereto without the prior written consent of the others, except that any
rights and obligations of Purchaser hereunder may be assigned in whole or in
part from time to time to an Affiliate of Purchaser without the consent of any
other parties. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns. The
successors and permitted assigns hereunder shall include, in the case of
Purchaser, any permitted assignee as well as the successors in interest to such
permitted assignee (whether by merger, liquidation or otherwise).

13.03 No Third Party Beneficiaries. No provisions of this Agreement are
intended, nor will be interpreted, to provide or create any third party
beneficiary rights or any other rights of any kind in any client, customer,
affiliate, stockholder, partner, employee of any party hereto or any other
Person unless specifically provided otherwise herein, and, except as so
provided, all provisions hereof will be personal solely between the parties to
this Agreement.

13.04 No Joint Venture. Nothing contained in this Agreement will be deemed or
construed as creating a joint venture or partnership between the parties hereto.
No party is by virtue of this Agreement authorized as an agent, employee or
legal representative of any other party. No party will have the power to control
the activities and operations of any other, and the parties’ status is, and at
all times, will continue to be, that of independent contractors with respect to
each other. No party will have any power or authority to bind or commit any
other. No party will hold itself out as having any authority or relationship in
contravention of this Section 13.04.

13.05 Severability. If any provision of this Agreement, or the application
thereof, is for any reason held to any extent to be invalid or unenforceable,
the remainder of this Agreement and application of such provision to other
persons or circumstances will be interpreted so as reasonably to affect the
intent of the parties hereto. The parties further agree to replace such
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of the void or unenforceable provision.

13.06 Section Headings. A reference to an Article, Section or Schedule will mean
an Article or Section in, or a Schedule to, this Agreement, unless otherwise
explicitly set forth. The titles and headings in this Agreement are for
reference purposes only and will not in any manner limit the construction of
this Agreement. For the purposes of such construction, this Agreement will be
considered as a whole.

13.07 Amendment, Extension and Waivers. At any time prior to the Effective Time,
Purchaser and Sellers may, to the extent legally allowed: (a) extend the time
for performance of any of the obligations of the other party; (b) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto;

 

50



--------------------------------------------------------------------------------

and (c) waive compliance with any of the agreements, covenants or conditions for
the benefit of such party contained herein. Any term or provision of this
Agreement may be amended. Any agreement to any amendment, extension or waiver
will be valid only if set forth in writing and signed by the party to be bound.
The waiver by a party of any Breach hereof or default in the performance hereof
will not be deemed to constitute a waiver of any other default or any succeeding
Breach or default. The failure of any party to enforce any of the provisions
hereof will not be construed to be a waiver of the right of such party
thereafter to enforce such provisions. This Agreement may be amended by the
parties hereto at any time.

13.08 Public Announcement. Except to the extent required to comply with
Article X hereof, no party hereto shall issue any press release or otherwise
make any statements to any Third Party with respect to this Agreement or the
transactions contemplated hereby other than with the prior written consent of
the other parties, which consent shall not be unreasonably withheld or delayed.
Prior to the issuance of any announcement of this Agreement and the transactions
contemplated hereby by any party, such party will consult with the other parties
regarding the content of such announcement and obtain such other parties’
reasonable approval of such press release. Notwithstanding the foregoing, any
party may issue such announcements, and make such other disclosures regarding
this Agreement or the transactions contemplated hereby, as it determines are
required under applicable Legal Requirements or any listing or trading agreement
concerning its publicly traded securities.

13.09 Governing Law. The validity of this Agreement the construction of its
terms, and the interpretation and enforcement of the rights and duties of the
parties to this Agreement will be exclusively governed by and construed in
accordance with the internal laws of the State of New York as applied to
agreements entered into solely between residents of and to be performed entirely
in the State of New York, without reference to that body of law relating to
conflicts of law or choice of law.

13.10 Jurisdiction; Venue; Waiver of Jury Trial.

(a) Each of the parties to this Agreement hereby agrees that the Bankruptcy
Court shall have exclusive jurisdiction to hear and determine any claims or
disputes between the parties hereto pertaining directly or indirectly to this
Agreement, and all documents, instruments and agreements executed pursuant
hereto or thereto, or to any matter arising herefrom (unless otherwise expressly
provided for herein or therein). To the extent permitted by law, each party
hereby expressly submits and consents in advance to such jurisdiction in any
action or proceeding commenced by any of the other parties hereto in any of such
courts, and agrees that service of such summons and complaint or other process
or papers may be made by registered or certified mail addressed to such party at
the address to which notices are to be sent pursuant to this Agreement. Each of
the parties waives any claim that the Bankruptcy Court is an inconvenient forum
or an improper forum based on lack of venue. The choice of forum set forth in
this Section 13.10 shall not be deemed to preclude the enforcement of any
judgment obtained in such forum or the taking of any action to enforce the same
in any other appropriate jurisdiction.

(b) Each party hereto hereby waives, to the fullest extent permitted by
applicable Legal Requirement, any right it may have to a trial by jury in
respect of any litigation

 

51



--------------------------------------------------------------------------------

directly or indirectly arising out of, under or in connection with this
Agreement. Each party hereto (i) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that any
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (ii) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 13.10.

13.11 Notices. Any notice or other communication required or permitted to be
given under this Agreement will be in writing, will be delivered personally or
by mail or express delivery, postage prepaid, and will be deemed given upon
actual delivery or, if mailed by registered or certified mail, on the third
business day following deposit in the mails, addressed as follows:

 

If to Purchaser:

NEA Wind Acquisition Corp.

c/o New Enterprises Associates 12, L.P.

1119 Saint Paul Street

Baltimore, MD 21202

Attention:    Patrick J. Kerins    Louis Citron, Esq. Phone:    (410) 244-0115
Facsimile:    (410) 752-7721 with copies to (which will not constitute notice):
Proskauer Rose LLP 1585 Broadway New York, NY 10036 Attention:    Peter G.
Samuels, Esq. Phone:    (212) 969-3335 Facsimile:    (212) 969-2900 Proskauer
Rose LLP One International Place Boston, MA 02110 Attention:    Peter J.
Antoszyk, Esq. Phone:    (617) 526-9749 Facsimile:    (617) 526-9899

 

52



--------------------------------------------------------------------------------

If to DESC or the Company:

Northern Power Systems, Inc.

c/o Distributed Energy Systems Corp.

10 Technology Dr. Wallingford, CT 06492 Attn:    Bernard H. Cherry Telephone:   
(203) 678-2337 Facsimile:    (203) 678-2284 with a copy to (which will not
constitute notice): Young Conaway Stargatt & Taylor, LLP The Brandywine Building
1000 West Street, 17th Floor P.O. Box 391 Wilmington, Delaware 19899-0391 Attn:
   Craig D. Grear, Esq. Telephone:    (302) 571-6612 Facsimile:    (302)
571-0453

or to such other address as the party in question may have furnished to the
other parties by written notice given in accordance with this Section 13.11.

13.12 Time is of the Essence. The parties hereto acknowledge and agree that time
is of the essence in connection with the execution, delivery and performance of
this Agreement.

13.13 Counterparts. This Agreement may be executed in counterparts, each of
which will be an original as regards any party whose name appears thereon and
all of which together will constitute one and the same instrument. This
Agreement will become binding when one or more counterparts hereof, individually
or taken together, bear the signatures of all parties reflected hereon as
signatories.

13.14 Disclosures. The parties hereto acknowledge and agree that any disclosure
contained in a specific numbered section of the Disclosure Schedules shall be
deemed to have been disclosed for purposes of other numbered sections only to
the extent such disclosure is specifically cross referenced on the relevant
section of the Disclosure Schedules.

13.15 Costs and Expenses. Except as otherwise expressly set forth in this
Agreement, all expenses of the negotiation and preparation of this Agreement and
related to the transactions contemplated hereby, including legal counsel,
accounting, brokerage and investment advisor fees and disbursements, shall be
borne by the respective party incurring such expense, whether or not the
transactions contemplated hereby are consummated. Purchaser shall pay the cost
of its owner’s title insurance policies and Sellers shall pay the cost of
removing Encumbrances that are not Permitted Encumbrances. Buyer shall pay the
cost of any land title surveys, environmental, engineering, and other
professional studies undertaken by Purchaser with respect to the Assumed Real
Property.

 

53



--------------------------------------------------------------------------------

[Signature Page Follows]

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Asset Purchase
Agreement as of the date first above written.

 

NEA WIND ACQUISITION CORP. By:  

/s/  Patrick J. Kerins

Name:   Patrick J. Kerins Title:   DISTRIBUTED ENERGY SYSTEMS CORP. By:  

/s/  Bernard H. Cherry

Name:   Bernard H. Cherry Title:   CEO NORTHERN POWER SYSTEMS, INC. By:  

/s/  Bernard H. Cherry

Name:   Bernard H. Cherry Title:   CEO

Signature Page to Asset Purchase Agreement



--------------------------------------------------------------------------------

For purposes of Sections 8.05 and 12.01(e) of the Agreement only: NEA MANAGEMENT
COMPANY, LLC By:  

/s/ Charles W. Newhall, III

Name:   Charles W. Newhall, III Title:   Managing Director

 

2